<?xml:namespace prefix = o ns = "urn:schemas-microsoft-com:office:office" /> 
 
 
 
 
 
                                    ASSET PURCHASE AGREEMENT
 
                                          among
 
                                        DXP ENTERPRISES, INC.,
 
                                    INDIAN FIRE AND SAFETY, INC.,
 
                                           LONE WOLF RENTAL, LLC
 
                                                and
 
                                  THE OTHER PARTIES NAMED HEREIN
 
                                        Dated as of October 18, 2007
 
 
 
 
 
 
 



ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (the “Agreement”) dated as of October 18, 2007, by
and among DXP Enterprises, Inc., a <?xml:namespace prefix = st1 ns =
"urn:schemas-microsoft-com:office:smarttags" />Texas corporation (“Purchaser”),
Indian Fire & Safety, Inc., a New Mexico corporation (“IFS”), Lone Wolf Rental,
LLC, a New Mexico limited liability company (“LWR”), James Spurgeon, an
individual residing at 192 FM 2828 Medina, Texas 78055 (“Executive”), Danae
Spurgeon, an individual residing at 192 FM 2828 Medina, Texas 78055, Chris
Spurgeon, an individual residing in Denver City, Texas, and The Bonnie Lee
Spurgeon Irrevocable Trust, a trust organized under the laws of the State of New
Mexico.  Each of IFS, LWR and Executive are sometimes alternatively referred to
individually herein as a “Seller” and collectively as “Sellers”.  Each of
Executive, Danae Spurgeon, Chris Spurgeon and The Bonnie Lee Spurgeon
Irrevocable Trust are sometimes alternatively referred to individually herein as
an “Owner” and collectively as “Owners”.
 
W I T N E S S E T H:
 
WHEREAS, Sellers presently conduct the Business;
 
WHEREAS, Sellers desire to sell, transfer and assign to Purchaser, and Purchaser
desires to acquire and assume from Sellers, all of the Purchased Assets and
Assumed Liabilities, all as more specifically provided herein;
 
WHEREAS, Owners, directly or indirectly, own all of the outstanding shares of
capital stock of IFS and membership interests of LWR and, as a result thereof,
it is in the best interest of each Owner to execute this Agreement inasmuch as
each Owner will derive substantial direct and indirect benefits from the sale,
transfer and assignment contemplated by this Agreement; and
 
WHEREAS, certain terms used in this Agreement are defined in Section 1.1;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
Article I

DEFINITIONS
 
1.1              Certain Definitions.
 
For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and
 

“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through ownership of voting securities, by contract or
otherwise.
 
“Agreed Principles” means the accounting principles set forth on Schedule 3.3
for determination of Net Working Capital of the Business.
 
“Business” means the businesses and operations of IFS and LWR, including the
provision of safety services and related products and rental of equipment to the
oil and gas drilling industry and the ancillary businesses and operations
relating thereto.
 
“Business Day” means any day of the year on which national banking institutions
in Houston, Texas are open to the public for conducting business and are not
required or authorized to close.
 
“Cash” means cash and cash equivalents of the Business on hand and in deposit
accounts as of the opening of business on the Closing Date, plus checks
presented for payment prior to such time but not yet credited to deposit
accounts minus checks drawn against deposit accounts prior to such time not yet
presented for payment.
 
“Closing Real Property Leases” means the leases, in the form of Exhibits E-1 and
E-2, to be executed and delivered, and fully effective, as of the Closing Date,
with Purchaser as tenant and Little Wolf, LLC as lessor thereunder, for all of
the interests in real property currently used, occupied or held for use in
connection with the Sellers’ operation of the Business.
 
“Closing Working Capital” means the Net Working Capital of the Business
determined as of the open of business on the Closing Date.
 
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contract” means any contract, agreement, indenture, note, bond, mortgage, loan,
instrument, lease, license, commitment or other arrangement, understanding or
undertaking, commitment or obligation.
 
“Current Assets” means the accounts receivable, inventory and prepaid expenses
of the Business (as set forth in the “Working Capital Asset Accounts” on
Schedule 3.3), excluding Cash and any deferred tax assets (if any).
 
“Current Liabilities” means the accounts payable and other current liabilities
of the Business (as set forth in the “Work Capital Liability Accounts” on
Schedule 3.3), excluding any liabilities paid on the Closing Date pursuant to
this Agreement.
 
“Documents” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers,
journals, lists of past, present and/or prospective customers, supplier lists,
regulatory filings, operating data and plans, technical documentation (design
specifications, functional requirements, operating instructions, logic manuals,
flow charts, etc), user documentation (installation guides, user manuals,
training materials, release notes, working papers, etc.), marketing
documentation (sales brochures, flyers, pamphlets, web pages, etc.), and other
similar materials related to the Business and the Purchased Assets, in each case
whether or not in electronic form.
 
“EBITDA” means for any twelve (12) month period ending December 31, the sum of: 
(a) the net income (or loss), on a cash basis, of the Business excluding
extraordinary items, (b) provisions for taxes based on income of the Business,
(c) total interest expense of the Business with respect to indebtedness held by
or for the benefit of the Business, (d) to the extent that net income of the
Business has been reduced thereby, depreciation expense, and (e) to the extent
that net income for the Business has been reduced thereby, amortization expense,
all as determined in accordance with GAAP; provided, however, that such sum will
be reduced by a reasonable fair market lease charge as determined in good faith
by Purchaser for such applicable period for any capital equipment acquired by
the Business after the Closing so long as such capital equipment was acquired by
the Executive on behalf of the Business or otherwise without the objection of
the Executive.
 
“Employee” means all individuals (including common law employees, independent
contractors and individual consultants), as of the date hereof, who are employed
or engaged by IFS and/or LWR in connection with the Business, together with
individuals who are hired in respect of the Business after the date hereof.
 
“Environmental Costs and Liabilities” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
costs and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants and costs of investigation and feasibility
studies), fines, penalties, sanctions and interest incurred as a result of any
claim or demand by any other Person or in response to any violation of
Environmental Law, whether known or unknown, accrued or contingent, to the
extent based upon, related to, or arising under or pursuant to any Environmental
Law, Environmental Permit, order or agreement with any Governmental Body or
other Person, which relates to any environmental, health or safety condition,
violation of Environmental Law or a Release or threatened Release of Hazardous
Materials.
 
“Environmental Law” means any Law in any way relating to the protection of human
health and safety, the environment or natural resources, including the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 etseq.), the Hazardous Materials Transportation Act (49 U.S.C. App.
§ 1801 etseq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901
etseq.), the Clean Water Act (33 U.S.C. § 1251 etseq.), the Clean Air Act
(42 U.S.C. § 7401 etseq.), the Toxic Substances Control Act (15 U.S.C. § 2601
etseq.), and the Occupational Safety and Health Act (29 U.S.C. § 651 etseq.), as
each has been or may be amended and the regulations promulgated pursuant
thereto.
 
“Environmental Permit” means any Permit required by Environmental Laws for the
operation of the Business.
 
“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, amended.
 
“Excluded Contract” means the Contract described with respect to subsection (i)
of Schedule 5.12(a).
 
“Former Employee” means all individuals (including common law employees,
independent contractors and individual consultants) who were employed or engaged
by IFS and/or LWR in connection with the Business but who are no longer so
employed or engaged on the date hereof.
 
“Furniture and Equipment” means all furniture, fixtures, furnishings, equipment,
vehicles, leasehold improvements, and other tangible personal property owned or
used in the conduct of the Business, including all artwork, desks, chairs,
tables, Hardware, copiers, telephone lines and numbers, telecopy machines and
other telecommunication equipment, cubicles and miscellaneous office furnishings
and supplies.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state, or
local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
 
“Hardware” means any and all computer and computer-related hardware, including,
but not limited to, computers, file servers, facsimile servers, scanners, color
printers, laser printers and networks.
 
“Hazardous Material” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos,
polychlorinated biphenyls, radon, mold or other fungi and urea formaldehyde
insulation.
 
“Indebtedness” of any Person means, without duplication, (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other monetary obligations in
respect of (A) indebtedness of such Person for money borrowed and
(B) indebtedness evidenced by notes, debentures, bonds or other similar
instruments for the payment of which such Person is responsible or liable;
(ii) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
trade accounts payable and other accrued current liabilities arising in the
Ordinary Course of Business) (other than the current liability portion of any
indebtedness for borrowed money); (iii) all obligations of such Person under
leases required to be capitalized in accordance with GAAP; (iv) all obligations
of such Person for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction; (v) all obligations of such
Person under interest rate or currency swap transactions (valued at the
termination value thereof); (vi) the liquidation value, accrued and unpaid 
dividends and prepayment or redemption premiums and penalties (if any), unpaid
fees or expense and other monetary obligations in respect of any and all
redeemable preferred stock of such Person; (vii) all obligations of the type
referred to in clauses (i) through (vi) of any Persons for the payment of which
such Person is responsible or liable, directly or indirectly, as obligor,
guarantor, surety or otherwise, including guarantees of such obligations; and
(viii) all obligations of the type referred to in clauses (i) through (vii) of
other Persons secured by (or for which the holder of such obligations has an
existing right, contingent or otherwise, to be secured by) any Lien on any
property or asset of such Person (whether or not such obligation is assumed by
such Person).
 
“Independent Valuation Firm” means an independent valuation firm mutually
agreeable to Purchaser and the Executive.
 
“Intellectual Property” means all right, title and interest in or relating to
intellectual property, whether protected, created or arising under Law,
including:  (i) all patents and applications therefor, including all
continuations, divisionals, and continuations-in-part thereof and patents
issuing thereon, along with all reissues, reexaminations and extensions thereof
(collectively, “Patents”); (ii) all trademarks, service marks, trade names,
service names, brand names, trade dress rights, logos, corporate names, trade
styles, logos and other source or business identifiers and general intangibles
of a like nature, together with the goodwill associated with any of the
foregoing, along with all applications, registrations, renewals and extensions
thereof (collectively, “Marks”); (iii) all Internet domain names; (iv) all
copyrights and all mask work, database and design rights, whether or not
registered or published, all registrations and recordations thereof and all
applications in connection therewith, along with all reversions, extensions and
renewals thereof (collectively, “Copyrights”); (iv) trade secrets (“Trade
Secrets”); (v) all other intellectual property rights arising from or relating
to Technology, and (vi) all Contracts granting any right relating to or under
the foregoing.
 
“Intellectual Property Licenses” means (i) any grant by any of the Sellers to
another Person of any right relating to or under the Purchased Intellectual
Property and (ii) any grant by another Person to any of the Sellers of any right
relating to or under any third Person’s Intellectual Property used or held for
use in connection with the conduct or operation of the Business.
 
“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.
 
“Knowledge of Sellers” means the actual knowledge, after due inquiry, of each of
the Executive and the officers and directors of IFS and the manager of LWR.
 
“Law” means any foreign, federal, state or local law (including common law),
statute, code, ordinance, rule, regulation, Order or other requirement.
 
“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, mediations, investigations, inquiries, proceedings or claims (including
counterclaims) by or before a Governmental Body.
 
“Liability” means any debt, loss, damage, adverse claim, fines, penalties,
liability or obligation (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, matured or
unmatured, determined or determinable, disputed or undisputed, liquidated or
unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating thereto
(including all fees, disbursements and expenses of legal counsel, experts,
engineers and consultants and costs of investigation).
 
“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction under any
shareholder or similar agreement, encumbrance or any other restriction or
limitation whatsoever.
 
“Material Adverse Effect” means a material adverse effect on (i) the historical
or near-term or long-term projected business, assets, properties, results of
operations, condition (financial or otherwise) or prospects of IFS and LWR or of
the Business; (ii) the value of the Purchased Assets or a material increase in
the amount of Assumed Liabilities; or (iii) a material adverse effect on the
ability of any of the Sellers or Owners to consummate the transactions
contemplated by this Agreement or perform their obligations under this Agreement
or the Seller Documents.
 
“Net Working Capital” means the Current Assets of the Business reduced by the
Current Liabilities of the Business, in each case as determined in accordance
with the Agreed Principles.  Attached hereto as part of Schedule 3.3 is a
schedule showing Net Working Capital as of May 31, 2007 after giving effect to
adjustments (if any) required in the Agreed Principles.
 
“Order” means any order, injunction, judgment, doctrine, decree, ruling, writ,
assessment or arbitration award of a Governmental Body.
 
“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Business, as conducted by Sellers, through the date
hereof consistent with past practice.
 
“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.
 
“Permitted Exceptions” means (i) statutory liens for current Taxes, assessments
or other governmental charges not yet delinquent or the amount or validity of
which is being contested in good faith by appropriate proceedings, provided an
appropriate reserve has been established therefor in the Financial Statements;
(ii) mechanics’, carriers’, workers’ and repairers’ Liens arising or incurred in
the Ordinary Course of Business that are not material to the Purchased Assets so
encumbered and that are not resulting from a breach, default or violation of any
Contract or Law; (iii) zoning, entitlement and other land use and environmental
regulations by any Governmental Body, providedthat such regulations have not
been violated; and (iv) title of a lessor under a capital or operating lease.
 
“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.
 
“Purchased Contracts” means all of the Contracts attributable or otherwise
related to the Business, other than the Excluded Contract.
 
“Purchased Intellectual Property” means all Intellectual Property owned by any
of the Sellers related to or used in connection with the Business.
 
“Purchased Technology” means all Technology owned by any of the Sellers related
to or used in connection with the Business.
 
 “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, deposit, dumping, emptying, disposal, discharge, dispersal, leaching
or migration into the indoor or outdoor environment, or into or out of any
property.
 
“Remedial Action” means all actions including any capital expenditures
undertaken to (i) clean up, remove, treat or in any other way address any
Hazardous Material; (ii) prevent the Release or threat of Release, or minimize
the further Release of any Hazardous Material so it does not endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment; (iii) perform pre-remedial studies and investigations or
post-remedial monitoring and care; or (iv) to correct a condition of
noncompliance with Environmental Laws.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code; (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise;
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons; and
(iv) all documentation, including user manuals and other training documentation
related to any of the foregoing.
 
“Target Working Capital” means Net Working Capital of an amount of $881,783.83.
 
“Tax” or “Taxes” means (i) any and all federal, state, local or foreign taxes,
charges, fees, imposts, levies or other assessments, including all net income,
gross receipts, capital, sales, use, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
property and estimated taxes, customs duties, fees, assessments and charges of
any kind whatsoever; (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Taxing Authority in connection with any item
described in clause (i); and (iii) any liability in respect of any items
described in clauses (i) and/or (ii) payable by reason of Contract, assumption,
transferee liability, operation of law, Treasury Regulation section 1.1502-6(a)
(or any predecessor or successor thereof or any analogous or similar provision
under law) or otherwise.
 
“Taxing Authority” means the IRS and any other Governmental Body responsible for
the administration of any Tax.
 
“Tax Return” means any return, report or statement required to be filed with
respect to any Tax (including any elections, declarations, schedules or
attachments thereto, and any amendment thereof), including any information
return, claim for refund, amended return or declaration of estimated Tax, and
including, where permitted or required, com­bined, consolidated or unitary
returns for any group of entities that includes any of Sellers or any of their
respective Affiliates.
 
“Technology” means, collectively, all Software, information, designs, formulae,
algorithms, procedures, methods, techniques, ideas, know-how, research and
development, technical data, programs, subroutines, tools, materials,
specifications, processes, inventions (whether patentable or unpatentable and
whether or not reduced to practice), apparatus, creations, improvements, works
of authorship and other similar materials, and all recordings, graphs, drawings,
reports, analyses, and other writings, and other tangible embodiments of the
foregoing, in any form whether or not specifically listed herein, and all
related technology, that are used in, incorporated in, embodied in, displayed by
or relate to, or are used in connection with the foregoing.
 
“WARN” means the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and the rules and regulations promulgated thereunder.
 
1.2              Terms Defined Elsewhere in this Agreement.  For purposes of
this Agreement, the following terms have meanings set forth in the sections
indicated:
 
Term
 
Section
 
Acquisition Transaction
 
7.5
 
Agreement
 
Introductory Paragraph
 
Asset Acquisition Statement
 
2.7
 
Assumed Liabilities
 
2.3
 
Balance Sheet
 
5.4(a)
 
Balance Sheet Date
 
5.4(a)
 
Basket
 
10.4(a)
 
Cap
 
10.4(b)
 
Cash Payment
 
3.1(a)
 
Closing
 
4.1
 
Closing Date
 
4.1
 
Closing Statement
 
3.3(b)(i)
 
Confidential Information
 
7.6(c)
 
Copyrights
 
1.1 (in Intellectual Property definition)
 
Earnout Rights
 
3.1(c)
 
Employee Benefit Plans
 
5.13(a)
 
ERISA Affiliate
 
5.13(a)
 
ERISA Affiliate Plans
 
5.13(a)
 
Estimated Closing Balance Sheet
 
3.3(a)(i)
 
Estimated Closing Working Capital
 
3.3(a)(i)
 
Excluded Assets
 
2.2
 
Excluded Liabilities
 
2.4
 
Executive
 
Introductory Paragraph
 
Final Working Capital
 
3.3(b)(v)
 
Financial Statements
 
5.4(a)
 
IFS
 
Introductory Paragraph
 
Loss and Losses
 
10.2(a)
 
LWR
 
Introductory Paragraph
 
Marks
 
1.1 (in Intellectual Property definition)
 
Multiemployer Plans
 
5.13(a)
 
Multiple Employer Plans
 
5.13(a)
 
Nonassignable Assets
 
2.5(c)
 
Owner and Owners
 
Introductory Paragraph
 
Owner Documents
 
5.2(b)
 
Patents
 
1.1 (in Intellectual Property definition)
 
Personal Property Leases
 
5.10(b)
 
Purchase Note
 
3.1(b)
 
Purchase Price
 
3.1(b)
 
Purchased Assets
 
2.1
 
Purchaser
 
Introductory Paragraph
 
Purchaser Documents
 
6.2
 
Purchaser Indemnified Parties
 
10.2(a)
 
Related Persons
 
5.21
 
Representatives
 
7.5
 
Restricted Business
 
7.6(a)
 
Revised Statements
 
2.7
 
Seller and Sellers
 
Introductory Paragraph
 
Seller Documents
 
5.2(a)
 
Seller Indemnified Parties
 
10.2(b)
 
Seller Marks
 
7.9
 
Seller Permits
 
5.16(b)
 
Seller Property and Seller Properties
 
5.9(a)
 
Survival Period
 
10.1
 
Tax Clearance Certificates
 
11.4
 
Termination Date
 
4.2(a)
 
Third Party Claim
 
10.3(b)
 
Total Consideration
 
3.1(d)
 
Trade Secrets
 
1.1 (in Intellectual Property definition)
 
Transfer Taxes
 
11.1
 
Transferred Employees
 
8.1
 
 
 
 
 

1.3              Other Definitional and Interpretive Matters.
 
(a)                Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation shall apply:
 
Calculation of Time Period.  When calculating the period of time before which,
within which or following which, any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded.  If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.
 
Dollars.  Any reference in this Agreement to $ shall mean U.S. dollars.
 
Exhibits/Schedules.  The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement. 
All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall be defined as set forth in this Agreement.
 
Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.
 
Headings.  The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.  All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.
 
Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.
 
Including.  The word “including” or any variation thereof means (unless the
context of its usage requires otherwise) “including, but not limited to,” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.
 
(b)               The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.
 
Article II

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
 
2.1              Purchase and Sale of Assets.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing Purchaser shall purchase,
acquire and accept from Sellers, and Sellers shall sell, transfer, assign,
convey and deliver to Purchaser all of Sellers’ right, title and interest in, to
and under the Purchased Assets, free and clear of all Liens except for Permitted
Exceptions.  “Purchased Assets” shall mean all of the business, assets,
properties, contractual rights, goodwill, going concern value, rights and claims
of any (or any combination) of the Sellers related to the Business, wherever
situated and of whatever kind and nature, real or personal, tangible or
intangible, whether or not reflected on the books and records of any of the
Sellers (other than the Excluded Assets), including each of the following
assets:
 
(a)                all accounts receivable (including those set forth in
Schedule 2.1(a)) of Sellers relating to or in respect of the Business;
 
(b)               all inventory (including those items set forth in Schedule
2.1(b)) used or held for use in the Business;
 
(c)                all tangible personal property (including those items set
forth in Schedule 2.1(c)) used or useful in the Business, including Furniture
and Equipment, other than such tangible personal property which is an Excluded
Asset;
 
(d)               all deposits (including customer deposits and security for
rent, electricity, telephone or otherwise) and prepaid charges and expenses,
including any prepaid rent, of Sellers relating to or in respect of the
Business;
 
(e)                the Purchased Intellectual Property and the Purchased
Technology;
 
(f)                 all rights of Sellers under the Purchased Contracts,
including all claims or causes of action with respect to the Purchased
Contracts;
 
(g)                all Documents that are related to the Business, including
Documents relating to products, services, marketing, advertising, promotional
materials, Purchased Intellectual Property, personnel files for Transferred
Employees and all files, customer files and documents (including credit
information), supplier lists, records, literature and correspondence, but
excluding personnel files for Employees of Sellers who are not Transferred
Employees;
 
(h)                  all Permits, including Environmental Permits, used by any
of the Sellers in the Business (which includes all Permits necessary to conduct
the Business as currently conducted) and all rights, and incidents of interest
therein;
 
(i)                 all supplies owned by any of the Sellers and used or held
for use in connection with the Business;
 
(j)               all rights of Sellers under non-disclosure or confidentiality,
non-compete, or non-solicitation agreements with Former Employees, Employees and
agents of any of the Sellers or with third Persons to the extent relating to the
Business or the Purchased Assets (or any portion thereof);
 
(l)                  all rights of Sellers under or pursuant to all warranties,
representations and guarantees made by suppliers, manufacturers and contractors
to the extent relating to products sold or services provided to Sellers and
affecting any Purchased Assets;
 
(l)              all third-party property and casualty insurance proceeds, and
all rights to third-party property and casualty insurance proceeds, in each case
to the extent received or receivable in respect of the Business; and
 
(m)                all goodwill and other intangible assets associated with the
Business, including the goodwill associated with the Purchased Intellectual
Property and the personal goodwill associated with the Executive.
 
2.2              Excluded Assets.  Nothing herein contained shall be deemed to
sell, transfer, assign or convey the Excluded Assets to Purchaser, and Sellers
shall retain all right, title and interest to, in and under the Excluded
Assets.  “Excluded Assets” shall mean each of the following assets:
 
(a)                Cash;
 
(b)               the Excluded Contract;
 
(c)                all minute books, organizational documents, stock registers
and such other books and records of IFS and LWR as pertain to ownership,
organization or existence of such of the Sellers and duplicate copies of such
records as are necessary to enable Sellers to file Tax Returns; and
 
(d)               those assets listed or otherwise specifically described on
Schedule 2.2(d).
 
    2.3    Assumption of Liabilities.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing Purchaser shall (or shall
cause its designated Affiliate or Affiliates to) assume, effective as of the
Closing, the following liabilities of Sellers (collectively, the “Assumed
Liabilities”):
 
(f)                 all Liabilities of Sellers under the Purchased Contracts
that arise out of or relate to the period from and after the Closing Date;
 
(g)                all trade accounts payable and other similar accrued
Liabilities of the Sellers as of the Closing Date arising in the Ordinary Course
of Business prior to such date;
 
(h)                all Liabilities for Transfer Taxes; and
 
(i)                  those Liabilities listed or otherwise specifically
described on Schedule 2.3(d).
 
2.4              Excluded Liabilities.  Purchaser will not assume or be liable
for any Excluded Liabilities.  Sellers shall timely perform, satisfy and
discharge in accordance with their respective terms all Excluded Liabilities. 
“Excluded Liabilities” shall mean all Liabilities of any (or any combination) of
the Sellers arising out of, relating to or otherwise in respect of the Business
before the Closing Date, other than the Assumed Liabilities, and all other
Liabilities of Sellers, including the following Liabilities:
 
(a)                all Liabilities (other than those specifically assumed
pursuant to Section 2.3(b)) in respect of any products sold and/or services
performed by Sellers in the conduct and operation of the Business before the
Closing Date;
 
(b)               all Environmental Costs and Liabilities, to the extent arising
out of or otherwise related to (i) the ownership or operation by any of the
Sellers of (A) the Seller Properties (or any condition thereon) prior to the
Closing Date (including (i) the Release or continuing Release (if existing as of
the Closing) of any Hazardous Material, regardless of by whom or (ii) any
noncompliance with Environmental Laws), (B) the Business prior to the Closing
Date, (C) the Excluded Assets or any other real property formerly owned,
operated, leased or otherwise used by any of the Sellers or (ii) from the
offsite transportation, storage disposal, treatment or recycling of Hazardous
Material generated by and taken offsite by or on behalf of any of the Sellers
prior to and through the Closing Date;
 
(c)                except to the extent specifically provided in Article VIII,
all Liabilities arising out of, relating to or with respect to (i) the
employment or performance of services, or termination of employment or services
by any of the Sellers or any of their respective Affiliates of any individual on
or before the Closing Date, (ii) workers’ compensation claims against any of the
Sellers that relate to the period on or before the Closing Date, irrespective of
whether such claims are made prior to or after the Closing or (iii) any Employee
Benefit Plan;
 
(d)               all Liabilities arising out of, under or in connection with
Contracts of any of the Sellers that are not Purchased Contracts and, with
respect to Purchased Contracts,
 
(e)                Liabilities in respect of a breach by or default accruing
under such Contracts with respect to any period prior to Closing;
 
(f)                 all Liabilities arising out of, under or in connection with
any Indebtedness of Sellers (other than such Indebtedness specifically assumed
pursuant to Section 2.3(d));
 
(g)                all Liabilities for (i) Taxes of Sellers, (ii) Taxes that
relate to the Purchased Assets or the Assumed Liabilities for taxable periods
(or portions thereof) ending on or before the Closing Date, including, without
limitation, Taxes allocable to Sellers pursuant to Section 11.2 and the
obligations in respect of payroll and sales taxes as of the Closing Date, and
(iii) payments under any Tax allocation, sharing or similar agreement;
 
(h)                all Liabilities in respect of any pending or threatened Legal
Proceeding, or any claim arising out of, relating to or otherwise in respect of
(i) the operation of the Business to the extent such Legal Proceeding or claim
relates to such operation prior to the Closing Date, (ii) any Excluded Asset, or
(iii) the accident involving Justin S. Dudenhoeffer, then an employee of IFS, in
Andrews County, Texas on August 24, 2007;
 
(i)                  all Liabilities of any (or any combination) of the Sellers
based upon, attributable to or arising under this Agreement; and
 
(j)                 all Liabilities relating to any dispute with any client or
customer of the Business existing as of the Closing Date or based upon, relating
to or arising out of events, actions, or failures to act prior to the Closing
Date.
 
2.5              Further Conveyances and Assumptions; Consent of Third Parties.
 
(a)                From time to time following the Closing and except as
prohibited by Law, each of Sellers shall, or shall cause their respective
Affiliates to, make available to Purchaser such data in personnel records of
Transferred Employees as is reasonably necessary for Purchaser to transition
such Employees into Purchaser’s records.
 
(b)               From time to time following the Closing, each of Sellers and
Purchaser shall, and shall cause their respective Affiliates to, execute,
acknowledge and deliver all such further conveyances, notices, assumptions,
releases and aquittances and such other instruments, and shall take such further
actions, as may be necessary or reasonably appropriate to assure fully to
Purchaser and its respective successors or assigns, all of the properties,
rights, titles, interests, estates, remedies, powers and privileges intended to
be conveyed to Purchaser under this Agreement and the Seller Documents and to
assure fully to each of the Sellers and their respective Affiliates and their
successors and assigns, the assumption of the liabilities and obligations
intended to be assumed by Purchaser under this Agreement and the Seller
Documents, and to otherwise make effective the transactions contemplated hereby
and thereby.  Purchaser shall reimburse Sellers promptly for any out-of-pocket
costs and expenses incurred by Sellers in performing their obligations under
this Section 2.5(b) upon presentation by Sellers to Purchaser of invoices or
other reasonably documented evidence thereof.
 
(c)                Nothing in this Agreement nor the consummation of the
transactions contemplated hereby shall be construed as an attempt or agreement
to assign any Purchased Asset, including any Contract, Permit, certificate,
approval, authorization or other right, which by its terms or by Law is
nonassignable without the consent of a third party or a Governmental Body or is
cancelable by a third party in the event of an assignment (“Nonassignable
Assets”) unless and until such consent shall have been obtained.  Each of
Sellers shall, and shall cause their respective Affiliates to, use its best
efforts to cooperate with Purchaser at its request in endeavoring to obtain such
consents promptly.  To the extent permitted by applicable Law, in the event
consents to the assignment thereof cannot be obtained, such Nonassignable Assets
shall be held, as of and from the Closing Date, by the applicable Seller or the
applicable Affiliate of any such Seller in trust for Purchaser and the covenants
and obligations thereunder shall be performed by Purchaser in such Seller’s or
such Affiliate’s name and all benefits and obligations existing thereunder shall
be for Purchaser’s account.  Each of the Sellers shall take or cause to be taken
such actions in its name or otherwise as Purchaser may reasonably request so as
to provide Purchaser with the benefits of the Nonassignable Assets and to effect
collection of money or other consideration that becomes due and payable under
the Nonassignable Assets, and each of the Sellers or the applicable Affiliate of
any such Seller shall promptly pay over to Purchaser all money or other
consideration received by it in respect of all Nonassignable Assets.  As of and
from the Closing Date, each of the Sellers on behalf of itself and its
Affiliates authorizes Purchaser, to the extent permitted by applicable Law and
the terms of the Nonassignable Assets, at Purchaser’s expense, to perform all
the obligations and receive all the benefits of such Seller or its Affiliates
under the Nonassignable Assets and appoints Purchaser its attorney-in-fact to
act in its name on its behalf or in the name of the applicable Affiliate of such
Seller and on such Affiliate’s behalf with respect thereto.  Purchaser shall
reimburse Sellers promptly for any out-of-pocket costs and expenses incurred by
Sellers in performing their obligations under this Section 2.5(c) upon
presentation by Sellers to Purchaser of invoices or other reasonably documented
evidence thereof.
 
2.6              [Intentionally omitted].
 
2.7              Purchase Price Allocation.  Purchaser and the Sellers have
prepared an initial written statement, in the form of a copy of Form 8594 and
any exhibits thereto as attached hereto as Schedule 2.7 (the “Asset Acquisition
Statement”) allocating the Total Consideration among the Purchased Assets. 
Purchaser shall prepare and deliver to Sellers from time to time revised copies
of the Asset Acquisition Statement (the “Revised Statements”) so as to report
any matters on the Asset Acquisition Statement that need updating (including
purchase price adjustments, if any, pursuant to Article III hereof).  The Total
Consideration paid by Purchaser for the Purchased Assets shall be allocated in
accordance with the Asset Acquisition Statement or, if applicable, the last
Revised Statements, provided by Purchaser to Sellers, and all income Tax Returns
and reports filed by Purchaser and Sellers shall be prepared consistently with
such allocation.  For purposes of this Section 2.7, the Purchased Assets include
the covenant not to compete as set forth in Section 7.6.
 
2.8              Right to Control Payment.  Purchaser shall have the right, but
not the obligation, to make any payment due from any of the Sellers with respect
to any Excluded Liabilities which are not paid by an applicable Seller within
five (5) Business Days following written request for payment from Purchaser;
provided, however, that if such applicable Seller advises Purchaser in writing
during such five (5) Business Day period that a good faith payment dispute
exists or such Seller has valid defenses to non-payment with respect to such
Excluded Liability, then Purchaser shall not have the right to pay such Excluded
Liability.  Each of the Sellers agrees to reimburse Purchaser promptly and in
any event within five (5) Business Days following written notice of such payment
by Purchaser for the amount of any payment made by Purchaser pursuant to this
Section 2.8.
 
2.9              Proration of Certain Expenses.  Subject to Section 11.2 with
respect to Taxes, all expenses and other payments in respect of all rents and
other payments (including any prepaid amounts) due under any leases constituting
part of the Purchased Assets shall be prorated between the Sellers, on the one
hand, and Purchaser, on the other hand, as of the Closing Date.  The Sellers
shall be responsible for all rents (including any percentage rent, additional
rent and any accrued tax and operating expense reimbursements and escalations),
charges and other payments of any kind accruing during any period under any such
leases up to and including the Closing Date.  Purchaser shall be responsible for
all such rents, charges and other payments accruing during any period under such
leases after the Closing Date.  Purchaser shall pay the full amount of any
invoices received by it and shall submit a request for reimbursement to Sellers
for the Sellers’ share of such expenses and Sellers shall pay the full amount of
any invoices received by it and Purchaser shall reimburse Sellers for
Purchaser’s share of such expenses.
 
2.10          Receivables.  Each of the Sellers shall provide reasonable
assistance to Purchaser in the collection of accounts receivable.  If any of the
Sellers shall receive payment in respect of accounts receivable that are
included in the Purchased Assets, then any such Seller shall promptly forward
such payment to Purchaser.
 
Article III

CONSIDERATION
 
3.1              Consideration.  The aggregate consideration for the Purchased
Assets shall be (a) an amount in cash equal to $6,000,000 (subject to adjustment
as provided in Section 3.3(a) below, the “Cash Payment”), (b) a promissory note
in the form of Exhibit A in an original principal amount of $3,000,000 (subject
to adjustment as otherwise provided herein, the “Purchase Note”, and together
with the Cash Payment, but subject to adjustment as otherwise provided herein,
the “Purchase Price”), (c) the rights to the payments as provided under Section
3.4 (the “Earnout Rights”) and (d) the assumption of the Assumed Liabilities
(together with the Purchase Price and the Earnout Rights, the “Total
Consideration”).
 
3.2              Payment of Purchase Price.  On the Closing Date, Purchaser
shall (a) pay the Cash Payment to Sellers, which shall be paid by wire transfer
of immediately available funds into an account designated by the Executive in
writing not fewer than three Business Days prior to the Closing Date and (b)
deliver to the Executive the duly executed Purchase Note.
 

3.3              Purchase Price Adjustment.
 
(a)                Closing Date Purchase Price Adjustment.
 
(i)                  Not later than three Business Days prior to the Closing
Date, Sellersshall provide Purchaser with an estimated balance sheet of the
Business as of the open of business on the Closing Date (the “Estimated Closing
Balance Sheet”) and a statement of the estimated Closing Working Capital,
derived from the Estimated Closing Balance Sheet (“Estimated Closing Working
Capital”).  The Estimated Closing Working Capital shall be prepared by the
Sellers in accordance with GAAP applied using the same accounting methods,
practices, principles, policies and procedures, with consistent classifications,
judgments and valuation and estimation and accrual methodologies (subject, in
each case, to determination and compliance with the Agreed Principles) that were
used in the preparation of the Business’s Financial Statements for the most
recent fiscal year end as if such Estimated Closing Working Capital were being
prepared as of a fiscal year end.
 
(ii)                If Estimated Closing Working Capital is less than Target
Working Capital, then the Cash Payment portion of the Purchase Price payable at
Closing will be decreased by an amount equal to such difference between
Estimated Closing Working Capital and Target Working Capital.  If Estimated
Closing Working Capital is more than Target Working Capital, then the Cash
Payment portion of the Purchase Price payable at Closing will be increased by an
amount equal to twenty-five percent (25%) of such difference.
 
(b)               Post-Closing Date Purchase Price Adjustment.
 
(i)                  No later than ninety (90) days after the Closing Date,
Purchaser shall cause to be prepared the closing statement (the “Closing
Statement”), which shall set forth therein Purchaser’s calculation of Closing
Working Capital.  Purchaser shall cause a copy of the Closing Statement to be
delivered to the Executive on behalf of the Sellers.
 
(ii)                If the Executive (on behalf of the Sellers) disagrees with
Purchaser’s calculation of Closing Working Capital set forth in the Closing
Statement, the Executive may, within twenty (20) days after delivery of the
Closing Statement, cause a notice to be delivered to Purchaser disagreeing with
such calculation and setting forth the Sellers’ calculation of such amount.  Any
such notice of disagreement shall specify those items or amounts as to which the
Sellers disagree, and the Sellers shall be deemed to have agreed with all other
items and amounts contained in the Closing Statement and the calculation of
Closing Working Capital delivered pursuant to Section 3.3(b)(i).
 
(iii)               If a notice of disagreement shall be duly delivered pursuant
to Section 3.3(b)(ii), Purchaser and the Executive (on behalf of the Sellers)
shall, during the fifteen (15) days following such delivery, use their
commercially reasonable efforts to reach agreement on the disputed items or
amounts in order to determine, as may be required, the amount of Closing Working
Capital, which amount shall not be less than the amount thereof shown in
Purchaser’s calculation delivered pursuant to Section 3.3(b)(i) nor more than
the amount thereof shown in the Sellers’ calculation delivered pursuant to
Section 3.3(b)(ii).  If the parties so resolve all disputes, the computation of
Closing Working Capital, as amended to the extent necessary to reflect the
resolution of the dispute, shall be conclusive and binding on the parties.  If
during such period, Purchaser and the Executive are unable to reach an
agreement, they shall promptly thereafter cause the Independent Valuation Firm
to review this Agreement and the disputed items or amounts for the purpose of
calculating Closing Working Capital (it being understood that in making such
calculation, the Independent Valuation Firm shall be functioning as an expert
and not as an arbitrator).  In making such calculation, the Independent
Valuation Firm shall consider only those items or amounts in the Closing
Statement and Sellers’ calculation of Closing Working Capital as to which
Purchaser and Sellers have disagreed.  The Independent Valuation Firm shall
deliver to Purchaser and the Executive, as promptly as practicable (but in any
case no later than thirty (30) days from the date of engagement of the
Independent Valuation Firm), a report setting forth such calculation.  Such
report shall be final and binding upon Purchaser and Sellers and judgment may be
entered to enforce such report in any court of competent jurisdiction.  All
proceedings conducted by the Independent Valuation Firm shall take place in
Midland, Texas.  The fees, costs and expenses of the Independent Valuation Firm
shall be allocated to and borne by Purchaser, on the one hand, and Sellers, on
the other hand, based on the inverse of the percentage that the Independent
Valuation Firm’s determination (before such allocation) bears to the total
amount of the total items in dispute as originally submitted to the Independent
Valuation Firm.  For example, should the items in dispute total in amount to
$1,000 and the Independent Valuation Firm awards $600 in favor of the Sellers’
position, 60% of the costs of its review would be borne by Purchaser and 40% of
the costs would be borne by Sellers.
 
(iv)                Purchaser and Sellers shall, and shall cause their
respective representatives to, cooperate and assist in the preparation of the
Closing Statement and the calculation of Closing Working Capital and in the
conduct of the review referred to in this Section 3.3(b), including the making
available to the extent necessary of books, records, work papers and personnel.
 
(v)              If the Final Working Capital is less than Estimated Closing
Working Capital, then the Purchase Price shall be further decreased by reduction
of the principal amount payable (and any interest accruing with respect to such
principal) under the Purchase Note in an amount equal to the amount by which
Estimated Closing Working Capital exceeds Final Working Capital.  Any reduction
of the principal amount of the Purchase Note as provided in the immediately
preceding sentence shall be applied to such payments of principal thereunder in
reverse chronological order for the installments thereof.  If the Final Working
Capital exceeds the amount of Estimated Closing Working Capital, then the
Purchase Price shall be increased by an aggregate amount determined as follows: 
(x) with respect to any amount of such Final Working Capital that is equal to or
less than Target Working Capital, the Purchase Price shall be increased by an
amount equal to such excess (as a dollar-for-dollar increase) and (y) with
respect to any amount of such Final Working Capital that is more than Target
Working Capital, the Purchase Price shall be increased by an amount equal to
twenty-five percent (25%) of such excess.  Purchaser shall pay the amount of
increase (if any) in the Purchase Price as determined pursuant to the
immediately preceding sentence promptly (but no later than five (5) Business
Days after final determination of any such applicable amount) by wire transfer
of immediately available funds into an account designated by the Executive. 
“Final Working Capital” means Closing Working Capital (i) as shown in
Purchaser’s calculation delivered pursuant to Section 3.3(b)(i) if no notice of
disagreement with respect thereto is duly delivered pursuant to Section
3.3(b)(ii); or (ii) if such a notice of disagreement is delivered, (A) as agreed
by Purchaser and the Executive pursuant to Section 3.3(b)(iii) or (B) in the
absence of such agreement, as shown in the Independent Valuation Firm’s
calculation delivered pursuant to Section 3.3(b)(iii); provided, however, that
in no event shall Final Working Capital be more than the Sellers’ calculation of
Closing Working Capital delivered pursuant to Section 3.3(b)(ii) or less than
Purchaser’s calculation of Closing Working Capital delivered pursuant to Section
3.3(b)(i).
 
3.4              Seller’s Earn Out.  In addition to the Purchase Price,
Purchaser shall pay to the Executive as additional consideration for the
purchase of his personal goodwill (as part of the Purchased Assets) additional
earn-out amounts as set forth on Schedule 3.4 hereto.
 
Article IV

CLOSING AND TERMINATION
 
4.1              Closing Date.  The consummation of the purchase and sale of the
Purchased Assets and the assumption of the Assumed Liabilities provided for in
Article II hereof (the “Closing”) shall take place at the offices of Maddox,
Holloman & Kirksey, P.C., located at 205 East Bender, Suite 150, Hobbs, New
Mexico 88240 (or at such other place as the parties may designate in writing) at
10:00 a.m. (New Mexico time) on a date to be specified by the parties (the
“Closing Date”), which date shall be no later than the third Business Day after
satisfaction or waiver of the conditions set forth in Article IX (other than
conditions that by their nature are to be satisfied at Closing, but subject to
the satisfaction or waiver of those conditions at such time), unless another
time, date or place is agreed to in writing by the parties hereto.
 
4.2              Termination of Agreement.  This Agreement may be terminated
prior to the Closing as follows:
 
(a)                at the election of Sellers, on the one hand, or Purchaser, on
the other hand, on or after October 31, 2007 (such date, the “Termination
Date”), if the Closing shall not have occurred by the close of business on such
date, provided that the terminating party is not in material default of any of
its obligations hereunder;
 
(b)               by mutual written consent of Sellers and Purchaser;
 
(c)                by written notice from Purchaser to Sellers that there has
been an event, change, occurrence or circumstance that, individually or in the
aggregate with any such events, changes, occurrences or circumstances has had or
could reasonably be expected to have a Material Adverse Effect;
 
(d)               by written notice from Purchaser, if any of the Sellers shall
have breached or failed to perform any of their respective representations,
warranties, covenants or agreements set forth in this Agreement, or if any
representation or warranty of any of the Sellers shall have become untrue, in
either case such that the conditions set forth in Section 9.1(a) or 9.1(b) would
not be satisfied and such breach is incapable of being cured or, if capable of
being cured, shall not have been cured within ten (10) days following receipt by
Sellers of notice of such breach from Purchaser; or
 
(e)                by written notice from Sellers, if Purchaser shall have
breached or failed to perform any of its representations, warranties, covenants
or agreements set forth in this Agreement, or if any representation or warranty
of Purchaser shall have become untrue, in either case such that the conditions
set forth in Section 9.2(a) or 9.2(b) would not be satisfied and such breach is
incapable of being cured or, if capable of being cured, shall not have been
cured within ten (10) days following receipt by Purchaser of notice of such
breach from Sellers.
 
4.3              Procedure Upon Termination.  In the event of termination and
abandonment by Purchaser or Sellers, or both, pursuant to Section 4.2 hereof,
written notice thereof shall forthwith be given to the other party or parties,
and this Agreement shall terminate, and the purchase of the Purchased Assets
hereunder shall be abandoned, without further action by Purchaser or Sellers.
 
4.4              Effect of Termination.  In the event that this Agreement is
validly terminated as provided herein, then each of the parties shall be
relieved of their duties and obligations arising under this Agreement after the
date of such termination and such termination shall be without liability to
Purchaser or Sellers; provided, however, that (a) the obligations of the parties
set forth in Articles X and XII hereof shall survive any such termination and
shall be enforceable hereunder and (b) nothing in this Section 4.4 shall relieve
Purchaser, Sellers or Owners of any liability for a breach of this Agreement
prior to the effective date of such termination.
 
Article V

REPRESENTATIONS AND WARRANTIES OF OWNERS AND SELLERS
 
Each of the Sellers, jointly and severally, hereby represents and warrants to
Purchaser that (and, for purposes of Sections 5.1, 5.2 and 5.3 below, each of
the Owners also represents and warrants to Purchaser as set forth therein):
 
5.1              Organization and Good Standing.  IFS is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New Mexico and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now conducted and as
currently proposed to be conducted.  LWR is a limited liability company duly
organized, validly existing and in good standing under the laws of the State
of Mexico and has all requisite limited liability company power and authority to
own, lease and operate its properties and to carry on its business as now
conducted and as currently proposed to be conducted.  Each of IFS and LWR is
duly qualified or authorized to do business and is in good standing under the
laws of each jurisdiction in which it owns or leases real property and each
other jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization.  Sellers have delivered
to Purchaser true, complete and correct copies of IFS’s and LWR’s respective
certificate of incorporation and by-laws and comparable organizational documents
as in effect on the date hereof.  Neither IFS nor LWR owns, directly or
indirectly, any capital stock or equity securities of any Person.  The Owners
represent and warrant that all of the outstanding shares of capital stock of IFS
and LWR are owned of record and beneficially, directly or indirectly (as the
case may be), by the Owners as set forth on Schedule 5.1 and, except as set
forth on Schedule 5.1, there is no existing option, warrant, call, right or
Contract to which any of the Sellers or the Owners is a party requiring, and
there are no securities of either IFS or LWR outstanding which upon conversion
or exchange would require, the issuance, sale or transfer of any additional
shares of capital stock or other equity securities of IFS or LWR, respectively.
 
5.2              Authorization of Agreement.
 
(a)                IFS and LWR each have all requisite power, authority and
legal capacity to execute and deliver this Agreement and has all requisite
power, authority and legal capacity to execute and deliver each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by such Seller in connection with the  transactions contemplated by
this Agreement (together with the Owner Documents, the “Seller Documents”), to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance of this Agreement and each of the Seller Documents and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized and approved by all requisite organizational action on the part of
IFS and LWR.  This Agreement has been, and each of the Seller Documents will be
at or prior to the Closing, duly and validly executed and delivered by IFS and
LWR and (assuming the due authorization, execution and delivery by Purchaser)
this Agreement constitutes, and each of the Seller Documents when so executed
and delivered will constitute, legal, valid and binding obligations of IFS and
LWR enforceable against each of them.
 
(b)               Each of the Owners represents and warrants that:  (i) such
Owner has all requisite authority and legal capacity to execute and deliver this
Agreement and each other agreement, document, or instrument or certificate
contemplated by this Agreement or to be executed by such Owner in connection
with the consummation of the transactions contemplated by this Agreement (the
“Owner Documents”), and to consummate the transactions contemplated hereby and
thereby, (ii) the execution, delivery and performance of this Agreement and each
of the Owner Documents, and the consummation of the transactions contemplated
hereby and thereby, has been duly authorized and approved by all required action
on the part of such Owner, (iii) this Agreement has been, and each of the Owner
Documents will be at or prior to the Closing, duly and validly executed and
delivered by such Owner and (iv) assuming due authorization, execution and
delivery by Purchaser, this Agreement constitutes, and each of the Owner
Documents when so executed and delivered will constitute, legal, valid and
binding obligations of such Owner, enforceable against such Owner in accordance
with its terms.
 
5.3              Conflicts; Consents of Third Parties.
 
(a)                Each of the Sellers and the Owners represents and warrants
that, except as set forth on Schedule 5.3(a), none of the execution and delivery
by any of the Sellers or the Owners of this Agreement or the Seller Documents,
the consummation of the transactions contemplated hereby or thereby, or
compliance by Sellers or Owners with any of the provisions hereof or thereof
will conflict with, or result in any violation or breach of, or conflict with or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or the
loss of a material benefit under, or give rise to any obligation of Seller or
Owner to make any payment under, or to the increased, additional, accelerated or
guaranteed rights or entitlements of any Person under, or result in the creation
of any Liens upon any of the properties or assets of any Seller or Owner under
any provision of (i) with respect to IFS, LWR and The Bonnie Lee Spurgeon
Irrevocable Trust, the certificate of incorporation and by-laws and comparable
organizational documents (as applicable) thereof; (ii) any Contract or Permit to
which any of the Sellers or Owners is a party or by which any of the properties
or assets of any of the Sellers or Owners are bound; (iii) any Order applicable
to any of the Sellers or Owners or by which any of the properties or assets of
any of the Sellers or Owners are bound; or (iv) any applicable Law.
 
(b)               Each of the Sellers and the Owners represents and warrants
that, no consent, waiver, approval, Permit or authorization of or filing with,
or notification to, any Person or Governmental Body is required on the part of
any Seller or Owner in connection with (i) the execution and delivery of this
Agreement or the Seller Documents, the compliance by any of the Sellers or
Owners with any of the provisions hereof and thereof, the consummation of the
transactions contemplated hereby and thereby or the taking by any of the Sellers
or Owners of any other action contemplated hereby or thereby, or (ii) the
continuing validity and effectiveness immediately following the Closing of any
Contract or Permit of the Business, except as set forth on Schedule 5.3(b).
 
5.4              Financial Statements.
 
(a)                Sellers have delivered to Purchaser copies of (i) the balance
sheets of IFS as at March 31, 2007, 2006 and 2005 and the related statements of
income of IFS for the years then ended, (ii) the balance sheets of LWR as at
December 31, 2006 and 2005 and the related statements of income of LWR for the
years then ended, (iii) the balance sheet of IFS as at June 30, 2007 and the
related statement of income of IFS for the three-month period then ended, and
(iv) the balance sheet of LWR as at June 30, 2007 and the related statement of
income of LWR for the six-month period then ended (such financial statements are
referred to herein as the “Financial Statements”).  Each of the Financial
Statements is complete and correct in all material respects, has been prepared
in accordance with GAAP consistently applied (except (A) for such exceptions as
noted on Schedule 5.4(a) and (B) with respect to interim financial statements,
for normal recurring year-end adjustments that, individually or in the
aggregate, would not be material) without modification of the accounting
principles used in the preparation thereof throughout the periods presented and
presents fairly in all material respects the financial position, results of
operations and cash flows of the Business as at the dates and for the periods
indicated.
 
For the purposes hereof, the balance sheets of each of IFS and LWR as at March
31, 2007 and December 31, 2006, respectively, are collectively referred to as
the “Balance Sheet” and March 31, 2007 and December 31, 2006, as applicable in
respect of IFS’s and LWR’s respective fiscal year-end date, are referred to as
the “Balance Sheet Date.”
 
(b)                Sellers make and keep books, records and accounts which, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the Business’s assets.  Sellers maintain systems of internal
accounting controls sufficient to provide reasonable assurances that:  (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit the
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the actual levels at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(c)               Sellers have established and maintain controls and procedures
with respect to the Business designed to ensure that material information
relating to the Business is made known to the Business’s principal executive
officer and its principal financial officer during the respective applicable
financial presentation periods and, to the Knowledge of Sellers, such controls
and procedures are effective in timely alerting such principal executive officer
and principal financial officer to material information required to be included
in such financial presentation.
 
5.5              No Undisclosed Liabilities.  The Business does not have any
Liabilities other than those (i) based up, attributable to or arising under
Contracts that are not due and have not arisen in respect of any breach of or
default under any provision thereof, (ii) specifically reflected in, fully
reserved against or otherwise described in the Balance Sheet or the notes
thereto, (iii) incurred in the Ordinary Course of Business since the Balance
Sheet Date, or (iv) that are immaterial to the Business.
 
5.6              Title to Purchased Assets; Sufficiency.  Sellers own and have
good title to the Purchased Assets, free and clear of all Liens other than
Permitted Exceptions.  The Purchased Assets constitute all of the properties and
assets used in or held for use in the Business, except as set forth on Schedule
5.6, and are sufficient for Purchaser to conduct the Business from and after the
Closing Date without interruption and in the Ordinary Course of Business, as it
has been conducted by Sellers.
 
5.7              Absence of Certain Developments.  Except as expressly
contemplated by this Agreement or as set forth on Schedule 5.7, since the
Balance Sheet Date, (i) Sellers have conducted the Business only in the Ordinary
Course of Business and (ii) there has not been any event, change, occurrence or
circumstance that, individually or in the aggregate with any such events,
changes, occurrences or circumstances, has had or could reasonably be expected
to have a Material Adverse Effect.  Without limiting the generality of the
foregoing, except as set forth on Schedule 5.7 since the Balance Sheet Date:
 
(i)                  there has not been any damage, destruction or loss, whether
or not covered by insurance, with respect to the Purchased Assets having a
replacement cost of more than $15,000 for any single loss or $25,000 for all
such losses;
 
(ii)                there has not been any declaration, setting aside or payment
of any dividend or other distribution in respect of any shares of capital stock
of IFS or LWR or any repurchase, redemption or other acquisition by IFS or LWR
of any outstanding shares of capital stock or other securities of, or other
ownership interest in, either IFS or LWR;
 
(iii)               except in the Ordinary Course of Business, Sellers have not
awarded or paid any bonuses to Former Employees or Employees, except to the
extent accrued on the Balance Sheet or entered into any employment, deferred
compensation, severance or similar agreement (nor amended any such agreement) or
agreed to increase the compensation payable or to become payable by it to any of
IFS’s or LWR’s, or any of the Business’s, directors, officers, employees, agents
or representatives or agreed to increase the coverage or benefits available
under any severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan,
payment or arrangement made to, for or with such directors, officers, employees,
agents or representatives;
 
(iv)              there has not been any change by Sellers in accounting or Tax
reporting principles, methods or policies applicable to the Business;
 
(v)                Sellers have not made or rescinded any election relating to
Taxes or settled or compromised any claim, action, suit, litigation, proceeding,
arbitration, investigation, audit or controversy relating to Taxes, or except as
may be required by applicable law, made any change to any of its methods of
reporting income or deductions for federal income tax purposes from those
employed in the preparation of its most recently filed federal tax returns, in
each case, to the extent related to the Business, the Purchased Assets or the
Assumed Liabilities;
 
(vi)              Sellers have not failed to promptly pay and discharge current
liabilities of the Business except for liabilities not material in amount that
are disputed in good faith by appropriate proceedings;
 
(vii)             IFS and LWR have not made any capital investment in, any loan
to, or any acquisition of the securities or assets of, any other Person;
 
(viii)           Sellers have not mortgaged, pledged or subjected to any Lien
any of the Business’s assets, or acquired any assets or sold, assigned,
transferred, conveyed, leased or otherwise disposed of any assets of the
Business, except for assets acquired or sold, assigned, transferred, conveyed,
leased or otherwise disposed of in the Ordinary Course of Business;
 
(ix)              Sellers have not discharged or satisfied any Lien, or paid any
obligation or Liability (in each case as applicable to the Business and the
Purchased Assets), except in the Ordinary Course of Business;
 
(x)                Sellers have not canceled or compromised any debt or claim or
amended, modified, canceled, terminated, relinquished, waived or released any
Contract or right except in the Ordinary Course of Business and which, in the
aggregate, would not be material to the Business;
 
(xi)              Neither Sellers nor the Business has issued, created,
incurred, assumed or guaranteed any Indebtedness, except in the Ordinary Course
of Business;
 
(xii)             Sellers have not made or committed to make any capital
expenditures in respect of the Business other than such expenditures arising in
the Ordinary Course of Business;
 
(xiii)           Sellers have not instituted or settled any material Legal
Proceeding applicable to the Business, the Purchased Assets or the Assumed
Liabilities;
 
(xiv)           Sellers have not granted any license or sublicense of any rights
under or with respect to any Purchased Intellectual Property;
 
(xv)            Sellers have not made any loan to, or entered into any other
transaction with, any of its shareholders (including, without limitation, the
Owners), Affiliates, officers, directors, partners or employees as obligations
of the Business, the Purchased Assets or otherwise as Assumed Liabilities; and
 
(xvi)           Sellers have not agreed, committed, arranged or entered into any
understanding to do anything set forth in this Section 5.7.
 
5.8          Taxes.
 
(a)                (i) All Tax Returns required to be filed by or on behalf of
each of Sellers and any Affiliated Group of which any of the Sellers is or was a
member relating to the Business or the Purchased Assets have been duly and
timely filed with the appropriate Taxing Authority in all jurisdictions in which
such Tax Returns are required to be filed, and all such Tax Returns are true,
complete and correct in all material respects; and (ii) all Taxes relating to
the Business or the Purchased Assets have been fully and timely paid.
 

(b)               All deficiencies asserted or assessments made as a result of
any examinations by any Taxing Authority of the Tax Returns relating to the
Purchased Assets or the Business have been fully paid, and there are no other
audits or investigations by any Taxing Authority in progress, and Sellers have
not received any notice from any Taxing Authority that it intends to conduct
such an audit or investigation relating to the Purchased Assets or the
Business.  No issue has been raised by written inquiry of any Governmental
Authority, which, by application of the same principles, would reasonably be
expected to affect the Tax treatment of the Purchased Assets, the Assumed
Liabilities or the Business in any taxable period (or portion thereof) ending
after the Closing Date.
 
(c)                Schedule 5.8(c) lists (i) all types of Taxes paid, and all
types of Tax Returns filed by or on behalf of Sellers in connection with, or
with respect to, the Purchased Assets or the Business and (ii) all of the
jurisdictions that impose such Taxes or with respect to which Sellers have a
duty to file such Tax Returns.  Sellers have made available complete copies of
material Tax Returns relating to the Purchased Assets or the Business relating
to taxable periods that ended after December 31, 2003.
 
(d)               Sellers have complied in all material respects with all
applicable Laws relating to the payment and withholding of Taxes and have duly
and timely withheld and paid over to the appropriate Taxing Authorities all
amounts required to be so withheld and paid over under all applicable Laws.
 
(e)                No claim has been made by a Taxing Authority in a
jurisdiction in which Sellers do not currently file a Tax Return such that the
Sellers (in respect of the Business and the Purchased Assets), the Business or
the Purchased Assets are or may be subject to taxation by that jurisdiction. 
 
(f)                 No agreement, waiver or other document or arrangement
extending or having the effect of extending the period for assessment or
collection of Taxes (including, but not limited to, any applicable statute of
limitation) or the period for filing any Tax Return, in each case with respect
to the Business or the Purchased Assets, has been executed or filed with any
Taxing Authority by or on behalf of any of the Sellers.  Sellers have not
requested any extension of time within which to file any Tax Return with respect
to the Business or the Purchased Assets, which Tax Return has since not been
filed.  Sellers have not executed or entered into any agreement with, or
obtained any consents or clearances from, any Taxing Authority, or has been
subject to any ruling guidance specific to any of the Sellers, that would be
binding on Purchaser for any taxable period (or portion thereof) ending after
the Closing Date.
 
(g)                There are no Liens for Taxes upon the Purchased Assets,
except for Permitted Exceptions.
 
(h)                None of the Purchased Assets is an interest (other than
indebtedness within the meaning of section 163 of the Code) in an entity taxable
as a corporation, partnership, trust or real estate mortgage investment conduit
for federal income tax purposes.
 
(i)                  No power of attorney with respect to any Tax matter is
currently in force with respect to the Purchased Assets or the Business that
would, in any manner, bind, obligate or restrict Purchaser.
 
5.9          Real Property.
 
(a)                Other than such real property and interests therein subject
to the Closing Real Property Leases (each individually a “Seller Property” and
collectively the “Seller Properties”) and the lease described on Schedule 5.9,
there is no real property or interest in real property (including any interest
in improvements or easements appurtenant thereto) owned, occupied or held for
use in connection with the Business or the Purchased Assets or which is
necessary for the continued operation of the Business and the Purchased Assets
as currently conducted and operated.  All of the Seller Properties and
buildings, fixtures and improvements thereon (i) are in good operating condition
without structural defects, and all mechanical and other systems located thereon
are in good operating condition, and no condition exists requiring material
repairs, alterations or corrections and (ii) are suitable, sufficient and
appropriate in all respects for their current and contemplated uses.  None of
the improvements located on the Seller Properties constitute a legal
non-conforming use or otherwise require any special dispensation, variance or
special permit under any Laws.  Seller Properties are not subject to any leases,
rights of first refusal, options to purchase or rights of occupancy, except as
provided in the Closing Real Property Leases.
 
(b)               Upon execution and delivery thereof, Purchaser will have a
valid, binding and enforceable leasehold interest as a lessee under each of the
Closing Real Property Leases, free and clear of all Liens other than Permitted
Exceptions.
 
(c)                Sellers have all material certificates of occupancy and
Permits of any Governmental Body necessary or useful for the current use and
operation of each Seller Property, and Sellers have fully complied with all
material conditions of the Permits applicable to them.  No default or violation,
or event that with the lapse of time or giving of notice or both would become a
default or violation, has occurred in the due observance of any Permit. 
 
(d)               There does not exist any actual or, to the Knowledge of
Sellers, threatened or contemplated condemnation or eminent domain proceedings
that affect any Seller Property or any part thereof, and none of the Sellers has
received any notice of the intention of any Governmental Body or other Person to
take or use all or any part thereof.
 
(e)                Other than as contemplated in this Agreement, Sellers are not
obligated under or a party to, any option, right of first refusal or other
contractual right to purchase, acquire, sell, assign or dispose of any real
estate or any portion thereof or interest therein relating to the Business or
the Purchase Assets.
 
5.10          Tangible Personal Property. 
 
(a)                IFS and LWR have good and marketable title to all of the
items of tangible personal property used or held for use in the Business (except
as sold or disposed of subsequent to the date thereof in the Ordinary Course of
Business and not in violation of this Agreement), free and clear of any and all
Liens, other than Permitted Exceptions.  All such items of tangible personal
property which, individually or in the aggregate, are material to the operation
of the Business are in good condition and in a state of good maintenance and
repair (ordinary wear and tear excepted) and are suitable for the purposes used
or proposed to be used.
 
(b)                Schedule 5.10 sets forth all leases of personal property
(“Personal Property Leases”) involving annual payments in excess of $5,000
relating to personal property used in the Business or by which the Business or
any of the Purchased Assets is bound.  All of the items of personal property
under the Personal Property Leases are in good condition and repair (ordinary
wear and tear excepted) and are suitable for the purposes used, and such
property is in all material respects in the condition required of such property
by the terms of the lease applicable thereto during the term of the lease. 
 
5.11          Intellectual Property.
 
(a)                Schedule 5.11(a) sets forth an accurate and complete list of
all Patents, registered Marks, pending applications for registration of Marks,
unregistered Marks, registered Copyrights, and pending applications for
registration of Copyrights included in the Purchased Intellectual Property. 
Schedule 5.11(a) lists (i) the jurisdictions in which each such item of
Purchased Intellectual Property has been issued, registered, otherwise arises or
in which any such application for such issuance and registration has been filed
and (ii) the registration or application date, as applicable. 
 
(b)               Except as disclosed in Schedule 5.11(b), Sellers (either
individually or collectively) are the sole and exclusive owner of all right,
title and interest in and to all of the Purchased Intellectual Property and each
of the Copyrights in any works of authorship prepared by or for any of the
Sellers that resulted from or arose out of any work performed by or on behalf of
any of the Sellers or by any employee, officer, consultant or contractor of any
of them.  To the Knowledge of Sellers, Sellers (either individually or
collectively, as applicable), are the sole and exclusive owner of, or have valid
and continuing rights to use, sell and license, as the case may be, all other
Purchased Intellectual Property as the same is used, sold and licensed in the
Business as presently conducted and proposed to be conducted, free and clear of
all Liens or obligations to others (except for those specified licenses included
in Schedule 5.11(e)). There are no Orders to which any of the Sellers is a party
or by which any of the Sellers are bound which restrict, in any material
respect, any rights to any Purchased Intellectual Property.  The consummation of
the transactions contemplated hereby will not result in the loss or impairment
of Purchaser’s right to own or use any of the Purchased Intellectual Property.
 
(c)                The Purchased Intellectual Property, the manufacturing,
licensing, marketing, importation, offer for sale, sale or use of any products
and services in connection with the Business as presently and as currently
proposed to be conducted, and the present and currently proposed business
practices, methods and operations of Sellers do not infringe, constitute an
unauthorized use of, misappropriation or violate any Copyright, Mark, Patent,
Trade Secret or other similar right of any Person and, to the Knowledge of
Sellers, do not infringe, constitute an unauthorized use of, misappropriate,
dilute or violate any other Intellectual Property or other right of any Person
(including pursuant to any non-disclosure agreements or obligations to which any
of the Sellers or any of the Employees or Former Employees is a party).  The
Purchased Intellectual Property and the Intellectual Property Licenses include
all of the Intellectual Property necessary and sufficient to enable Sellers to
conduct the Business in the manner in which such Business is currently being
conducted and proposed to be conducted.  Sellers have, and will transfer to
Purchaser at the Closing, good and valid title to the Purchased Intellectual
Property and Intellectual Property Licenses, free and clear of all Liens other
than Permitted Exceptions.
 
(d)                Except with respect to licenses of commercial off-the-shelf
Software available on reasonable terms for a license fee of no more than $5,000,
and except pursuant to the Intellectual Property Licenses listed in Schedule
5.11(e), none of the Sellers is required, obligated, or under any liability
whatsoever, to make any payments by way of royalties, fees or otherwise to any
owner, licensor of, or other claimant to, any Purchased Intellectual Property,
or any other Person, with respect to the use thereof or in connection with the
conduct of the Business as currently conducted or proposed to be conducted.
 
(e)                 Schedule 5.11(e) sets forth a complete and accurate list of
all Contracts (i) to which any of the Sellers is a party and relating to the
conduct and operation of the Business and the Purchased Assets (A) granting any
Intellectual Property License, (B) containing a covenant not to compete or
otherwise limiting its ability to (x) exploit fully any of the Purchased
Intellectual Property or (y) conduct the Business in any market or geographical
area or with any Person or (ii) to which any of the Sellers is a party and
relating to the conduct and operation of the Business and the Purchased Assets
containing an agreement to indemnify any other Person against any claim of
infringement, unauthorized use, misappropriation, dilution or violation of
Intellectual Property.
 
(f)                Sellers have taken adequate security measures to protect the
secrecy, confidentiality and value of all the Trade Secrets included in the
Purchased Intellectual Property and any other non-public, proprietary
information included in the Purchased Technology, which measures are reasonable
in the industry in which the Business operates.
 
(g)                To the Knowledge of Sellers, no Person is infringing,
violating, misusing or misappropriating any Purchased Intellectual Property, and
no such claims have been made against any Person by any of the Sellers. 
 
5.12          Contracts.
 
(a)                Schedule 5.12(a) sets forth, by reference to the applicable
subsection of this Section 5.12(a), all of the following Contracts relating to
the conduct and operation of the Business to which any of the Sellers is a party
or by which the Business or any of the Purchased Assets is bound:
 
(i)                  Contracts with any current or former officer, director,
stockholder, Employee (including any labor union or association representing any
Employee) or Affiliate of any of the Sellers, including any management service,
employment, consulting or other similar type of contract or agreement;
 
(ii)               Contracts for the sale of any of the assets of Sellers other
than in the Ordinary Course of Business or for the grant to any Person of any
preferential rights to purchase any such Seller’s assets;
 
(iii)              Contracts for joint ventures, strategic alliances,
partnerships, licensing arrangements, or sharing of profits or proprietary
information;
 
(iv)                Contracts containing covenants of a Seller not to compete in
any line of business or with any Person in any geographical area or not to
solicit or hire any Person with respect to employment or covenants of any other
Person not to compete with any Seller in any line of business or in any
geographical area or not to solicit or hire any Person with respect to
employment;
 
(v)              Contracts relating to the acquisition (by merger, purchase of
stock or assets or otherwise) by any Seller of any operating business or
material assets or the capital stock of any other Person;
 
(vi)             Contracts relating to the incurrence, assumption or guarantee
of any Indebtedness or imposing a Lien on any of the assets, including
indentures, guarantees, loan or credit agreements, sale and leaseback
agreements, purchase money obligations incurred in connection with the
acquisition of property, mortgages, pledge agreements, security agreements, or
conditional sale or title retention agreements;
 
(vii)           all Contracts providing for payments by or to any of the Sellers
in excess of $10,000 in any fiscal year or $50,000 in the aggregate during the
term thereof;
 
(viii)              all Contracts (or group of related Contracts) requiring
performance by any party for a period of one year or more or requiring any
Seller to purchase or sell a stated portion of its requirements or outputs;
 
(ix)                Contracts under which any Seller has made advances or loans
to any other Person (other than in respect of account trade payables arising in
the Ordinary Course of Business);
 
(x)              outstanding Contracts of guaranty, surety or indemnification,
direct or indirect, by any Seller; and
 
(xi)             Contracts otherwise material to the Business.
 
(b)               Each of the Purchased Contracts is in full force and effect
and is the legal, valid and binding obligation of the Sellers (either
individually or collectively) and of the other parties thereto, enforceable
against such Sellers in accordance with its terms and, upon consummation of the
transactions contemplated by this Agreement, shall, except as otherwise stated
in Schedule 5.12(b), continue in full force and effect without penalty or other
adverse consequence.  None of the Sellers is in default under any Purchased
Contract, nor, to the Knowledge of Sellers, is any other party to any Purchased
Contract in breach of or default thereunder, and no event has occurred that with
the lapse of time or the giving of notice or both would constitute a breach or
default by any of the Sellers or any other party thereunder.  No party to any of
the Purchased Contracts has exercised any termination rights with respect
thereto, and no such party has given notice of any significant dispute with
respect to any Purchased Contract.  Sellers have, and will transfer to Purchaser
at the Closing, good and valid title to the Purchased Contracts, free and clear
of all Liens other than Permitted Exceptions.
 
5.13          Employee Benefits.
 
(a)                Schedule 5.13(a) sets forth a complete and correct list of:
 (i) all “employee benefit plans”, as defined in Section 3(3) of ERISA, and all
other employee benefit arrangements or payroll practices, including bonus plans,
consulting or other compensation agreements, incentive, equity or equity-based
compensation, or deferred compensation arrangements, stock purchase, severance
pay, sick leave, vacation pay, salary continuation, disability, hospitalization,
medical insurance, life insurance, scholarship programs maintained by any of the
Sellers or to which any of the Sellers contributed or is obligated to contribute
thereunder for Employees or Former Employees (the “Employee Benefit Plans”), and
(ii) all “employee pension plans”, as defined in Section 3(2) of ERISA, subject
to Title IV of ERISA or section 412 of the Code, maintained by any of the
Sellers and any trade or business (whether or not incorporated) which are or
have ever been under common control, or which are or have ever been treated as a
single employer, with any of the Sellers under Sections 414(b), (c), (m) or (o)
of the Code (“ERISA Affiliate”) or to which any of the Sellers and any ERISA
Affiliate contributed or has ever been obligated to contribute thereunder (the
“ERISA Affiliate Plans”).  Schedule 5.13(a) separately sets forth each Employee
Benefit Plan or ERISA Affiliate Plan which is a multiemployer plan as defined in
Section 3(37) of ERISA (“Multiemployer Plans”), or has been subject to Sections
4063 or 4064 of ERISA (“Multiple Employer Plans”).
 
(b)               Each of the Employee Benefit Plans and ERISA Affiliate Plans
intended to qualify under section 401 of the Code so qualify and the trusts
maintained thereto are exempt from federal income taxation under section 501 of
the Code, and, except as disclosed on Schedule 5.13(b), nothing has occurred
with respect to the operation of any such plan which could cause the loss of
such qualification or exemption or the imposition of any liability, penalty or
tax under ERISA or the Code.
 
(c)                All contributions and premiums required by Law or by the
terms of any Employee Benefit Plan or ERISA Affiliate Plan or any agreement
relating thereto have been timely made (without regard to any waivers granted
with respect thereto) to any funds or trusts established thereunder or in
connection therewith, and no accumulated funding deficiencies exist in any of
such plans subject to section 412 of the Code, and all contributions for any
period ending on or before the Closing Date which are not yet due will have been
paid or accrued on or prior to the Closing Date.
 
(d)               The benefit liabilities, as defined in Section 4001(a)(16) of
ERISA, of each of the Employee Benefit Plans and ERISA Affiliate Plans subject
to Title IV of ERISA using the actuarial assumptions that would be used by the
Pension Benefit Guaranty Corporation in the event it terminated each such plan,
do not exceed the fair market value of the assets of each such plan.  The
liabilities of each Employee Benefit Plan that has been terminated or otherwise
wound up have been fully discharged in full compliance with applicable Law.
 
(e)                There has been no “reportable event” as that term is defined
in Section 4043 of ERISA and the regulations thereunder with respect to any of
the Employee Benefit Plans or ERISA Affiliate Plans subject to Title IV of ERISA
which would require the giving of notice, or any event requiring notice to be
provided under Section 4041(c)(3)(C) or 4063(a) of ERISA.
 
(f)                 There are no pending Legal Proceedings which have been
asserted or instituted against any of the Employee Benefit Plans or ERISA
Affiliate Plans, the assets of any such plans or the Business, or the plan
administrator or any fiduciary of the Employee Benefit Plans or ERISA Affiliate
Plans with respect to the operation of such plans (other than routine,
uncontested benefit claims), and there are no facts or circumstances which could
form the basis for any such Legal Proceeding.
 
(g)                Each of the Employee Benefit Plans and ERISA Affiliate Plans
has been maintained, in all material respects, in accordance with its terms and
all provisions of applicable Law.  All amendments and actions required to bring
each of the Employee Benefit Plans and ERISA Affiliate Plans into conformity in
all material respects with all of the applicable provisions of ERISA and other
applicable Laws have been made or taken except to the extent that such
amendments or actions are not required by law to be made or taken until a date
after the Closing Date and are disclosed on Schedule 5.13(g).
 
(h)                Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) result in any
payment becoming due to any Employee; (ii) increase any benefits otherwise
payable under any Employee Benefit Plan or ERISA Affiliate Plan; or (iii) result
in the acceleration of the time of payment or vesting of any such benefits.
 
(i)                  None of the Sellers is a party to any contract, plan or
commitment to create any additional Employee Benefit Plan or ERISA Affiliate
Plan, or to modify any existing Employee Benefit Plan or ERISA Affiliate Plan.
 
(j)                 No stock or other security issued by any of the Sellers
forms or has formed a material part of the assets of any Employee Benefit Plan
or ERISA Affiliate Plan.
 
(k)               Any individual who performs services for any of the Sellers
(other than through a contract with an organization other than such individual)
and who is not treated as an employee for federal income tax purposes by any
Seller is not an employee for such purposes.
 

    5.14                  Labor.
 
(a)              Except as set forth on Schedule 5.14(a), no Employees are
represented by any labor organization and there are no labor or collective
bargaining agreements which pertain to the Employees.  No labor organization or
group of Employees has made a pending demand for recognition, and there are no
representation proceedings or petitions seeking a representation proceeding
presently pending or, to the Knowledge of Sellers, threatened to be brought or
filed, with the National Labor Relations Board or other labor relations
tribunal.  There is no organizing activity involving any of the Sellers pending
or, to the Knowledge of Sellers, threatened by any labor organization or group
of Employees.
 
(b)                There are no (i) strikes, work stoppages, slowdowns, lockouts
or arbitrations or (ii) material grievances or other labor disputes pending or,
to the Knowledge of Sellers, threatened against or involving any of the Sellers
involving any Employee.  There are no unfair labor practice charges, grievances
or complaints pending or, to the Knowledge of Sellers, threatened by or on
behalf of any Employee or Former Employee.
 
(c)               Each of the Sellers is in compliance, in respect of the
conduct and operation of the Business and the Purchased Assets, with all Laws
relating to the employment of labor, including all such Laws relating to wages,
hours, WARN and any similar state or local “mass layoff” or “plant closing” Law,
collective bargaining, discrimination, civil rights, safety and health, workers’
compensation and the collection and payment of withholding and/or social
security taxes and any similar tax except for immaterial non-compliance.
 
5.15          Litigation.  Except as set forth in Schedule 5.15, there is no
material Legal Proceeding pending or, to the Knowledge of Sellers, threatened
against any of the Sellers (or to the Knowledge of Sellers, pending or
threatened, against any of the officers or directors of any Seller or Employees
with respect to their business activities on behalf of the Business), or to
which any Seller is otherwise a party, before any Governmental Body and relating
to the conduct and operation of the Business and the Purchased Assets.  Except
as set forth on Schedule 5.15, no Seller is subject to any Order or in breach or
violation of any Order relating to or applying to the Business or any Purchased
Assets (or by which they are bound).  Except as set forth on Schedule 5.15, no
Seller is engaged in any legal action to recover monies due it or for damages
sustained by it in the conduct and operation of the Business or any Purchased
Assets.  There are no Legal Proceedings pending or, to the Knowledge of Sellers,
threatened against any Seller or to which any Seller is otherwise a party
relating to this Agreement or any Seller Document or the transactions
contemplated hereby or thereby.
 
5.16          Compliance with Laws; Permits.
 
(a)                Each of the Sellers is in compliance in all material respects
with all Laws applicable to the operations or assets of the Business, including
the Purchased Assets.  No Seller has received any written or other notice of or
been charged with the violation of any Laws relating to or applying to the
Business or any Purchased Assets (or by which they are bound).  To the Knowledge
of Sellers, no Seller is under investigation with respect to the violation of
any Laws relating to or applying to the Business or any Purchased Assets (or by
which they are bound) and there are no facts or circumstances which could form
the basis for any such violation.  None of the Sellers or, to the Knowledge of
Sellers, any director, officer, employee, or other Person associated with or
acting on behalf of the Business or the Purchased Assets, has directly or
indirectly made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property or services, in violation of any Law.
 
(b)                Schedule 5.16(b) contains a list of all Permits which are
required for the operation of the Business as presently conducted and as
presently intended to be conducted (“Seller Permits”), other than those the
failure of which to possess is immaterial.  IFS and LWR currently have all
Permits which are required for the operation of the Business as presently
conducted and as presently intended to be conducted, other than those the
failure of which to possess is immaterial.  No Seller is in default or
violation, and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation, in any material respect of any
term, condition or provision of any Seller Permit and, to the Knowledge of
Sellers, there are no facts or circumstances which could form the basis for any
such default or violation.  There are no Legal Proceedings pending or, to the
Knowledge of Sellers, threatened, relating to the suspension, revocation or
modification of any of the Seller Permits.  Except as otherwise set forth on
Schedule 5.16(b), none of the Seller Permits will be impaired or in any way
affected by the consummation of the transactions contemplated by this Agreement.
 
5.17          Environmental Matters.  Except as set forth on Schedule 5.17
hereto:
 
(a)                the operations of the Sellers with respect to the Business,
are and have been in material compliance with all applicable Environmental Laws,
which compliance includes obtaining, maintaining in good standing and complying
with all Environmental Permits necessary to operate the Business and no action
or proceeding is pending or, to the Knowledge of Sellers, threatened to revoke,
modify or terminate any such Environmental Permit, and, to the Knowledge of the
Sellers, no facts, circumstances or conditions currently exist that could
adversely affect such continued compliance with Environmental Laws and
Environmental Permits or require currently unbudgeted capital expenditures to
achieve or maintain such continued compliance with Environmental Laws and
Environmental Permits;
 
(b)               with respect to the Business, no Seller is the subject of any
outstanding written order or Contract with any Governmental Body or Person
respecting (i) Environmental Laws, (ii) Remedial Action or (iii) any Release or
threatened Release of a Hazardous Material;
 
(c)                to the Knowledge of Sellers, no facts, circumstances or
conditions exist with respect to the Business or any property currently or
formerly owned, operated or leased by any of the Sellers or any property to
which any of the Sellers arranged for the disposal or treatment of Hazardous
Materials that could reasonably be expected to result in the Business incurring
unbudgeted Environmental Costs or Liabilities;
 
(d)               to the Knowledge of Sellers, there are no investigations of
previously owned, operated or leased property of any Seller or the Business
pending or threatened which could lead to the imposition of any Environmental
Costs or Liabilities or Liens under Environmental Law;
 
(e)                 there is not located at any of the Seller Properties, or at
any property previously owned, operated or leased by any Seller, any
(i) underground storage tanks, (ii) landfill, (iii) surface impoundment,
(iv) asbestos-containing material or (v)  equipment containing polychlorinated
biphenyls; and
 
(f)                Sellers have provided to Purchaser all environmentally
related audits, studies, reports, analyses and results of investigations that
have been performed with respect to any currently or previously owned, leased or
operated properties of the Business.
 
5.18          Insurance.  IFS and LWR have insurance policies in full force and
effect (a) for such amounts as are sufficient for all requirements of Law and
all Contracts to which IFS or LWR (as applicable) is a party or by which it is
bound with respect to the conduct and operation of the Business and the
Purchased Assets and (b) which are in such amounts, with such deductibles and
against such risks and losses, as are reasonable for the conduct and operation
of the Business and the Purchased Assets.  Set forth in Schedule 5.18 is a list
of all insurance policies and all fidelity bonds held by or applicable to any
Seller relating to the conduct or operation of the Business or the Purchased
Assets, setting forth, in respect of each such policy, the policy name, policy
number, carrier, term, type and amount of coverage and annual premium, whether
the policies may be terminated upon consummation of the transactions
contemplated hereby and if and to what extent events being notified to the
insurer after the Closing Date are generally excluded from the scope of the
respective policy.  Excluding insurance policies that have expired and been
replaced in the Ordinary Course of Business, no insurance policy relating to the
operation of the Business or the Purchased Assets has been cancelled within the
last two years and, to the Knowledge of Sellers, no threat has been made to
cancel any insurance policy relating to the operation of the Business or the
Purchased Assets during such period.
 
5.19          Inventories.  The inventories of the Business are in good and
marketable condition, and are saleable in the ordinary course of business.  IFS
and LWR have valid title to all of the Business’s inventories free and clear of
Liens other than Permitted Exceptions.  The inventories of the Business
constitute sufficient quantities for the normal operation of the Business in the
Ordinary Course of Business. 
 
5.20          Accounts Receivable and Payable.
 
(a)                All accounts and notes receivable included in the Purchased
Assets have arisen from bona fide transactions in the Ordinary Course of
Business consistent with past practice and are payable on ordinary trade terms,
and are good and collectible at the recorded amounts thereof.  None of the
accounts or the notes receivable included in the Purchased Assets (i) are
subject to any setoffs or counterclaims or (ii) represent obligations for goods
sold on consignment, on approval or on sale-or-return basis or subject to any
other repurchase or return arrangement.
 
(b)               All accounts payable included in the Assumed Liabilities are
the result of bona fide transactions arising in the Ordinary Course of Business
and are not yet due and payable.
 
5.21          Related Party Transactions.  Except as set forth on Schedule 5.21,
no Employee, officer, director, shareholder, partner or member of any Seller,
any member of his or her immediate family or any of their respective Affiliates
(“Related Persons”) (i) owes any amount to the Business nor does the Business
owe any amount to, or has any Seller on behalf of the Business committed to make
any loan or extend or guarantee credit to or for the benefit of, any Related
Person, (ii) is involved in any business arrangement or other relationship with
any Seller in relating to the conduct or operation of the Business or the
Purchased Assets, (iii) owns any property or right, tangible or intangible, that
is used by Seller in the conduct or operation of the Business or the Purchased
Assets, (iv) has any claim or cause of action against the Business or any Seller
relating to the conduct or operation of the Business or any of the Purchased
Assets or (v) owns any direct or indirect interest of any kind in, or controls
or is a director, officer, employee or partner of, or consultant to, or lender
to or borrower from or has the right to participate in the profits of, any
Person which is a competitor, supplier, customer, creditor or debtor of the
Business or any Seller relating to the conduct or operation of the Business or
any of the Purchased Assets.
 
5.22          Customers and Suppliers.  Since the Balance Sheet Date, no
material customer or supplier of the Business has terminated its relationship
with the Business or materially reduced or changed the pricing or other terms of
its business with the Business and, to the Knowledge of Sellers, no material
customer or supplier of the Business has notified any Seller that it intends to
terminate or materially reduce or change the pricing or other terms of its
business with the Business. 
 
5.23          Product Warranty; Product Liability.  None of the Sellers has any
liability for replacement or repair of any product manufactured, sold or
delivered by a Seller or the Business or other damages in connection therewith
or any other customer or product obligations not reserved against on the Balance
Sheet.  None of the Sellers has in the conduct or operation of the Business or
any of the Purchased Assets sold any products or delivered any services that
included a warranty for a period of longer than one (1) year.  None of the
Sellers has any material liability arising out of any injury to individuals or
property as a result of the ownership, possession, or use of any product
designed, manufactured, assembled, repaired, maintained, delivered, sold or
installed, or services rendered, by or on behalf of the Business.  None of the
Sellers has committed any act or failed to commit any act which would result in,
and there has been no occurrence which would give rise to or form the basis of,
any product liability or liability for breach of warranty (whether covered by
insurance or not) on the part of Purchaser with respect to products designed,
manufactured, assembled, repaired, maintained, delivered, sold or installed or
services rendered by or on behalf of a Seller or the Business.
 
5.24          Banks.  Schedule 5.24 contains a complete and correct list of (a)
the names and locations of all banks in which any of the Sellers has accounts or
safe deposit boxes relating to the conduct and operation of the Business, (b)
the account numbers of all such accounts and (c) the names of all persons
authorized to draw thereon or to have access thereto.  Except as set forth on
Schedule 5.24, no person holds a power of attorney to act on behalf of any of
the Sellers in respect of the conduct or operation of the Business.
 
Article VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Sellers that:
 
6.1              Organization and Good Standing.  Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Texas.
 
6.2              Authorization of Agreement.  Purchaser has full corporate power
and authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by Purchaser in connection with the consummation of the transactions
contemplated hereby and thereby (the “Purchaser Documents”), and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery and
performance by Purchaser of this Agreement and each Purchaser Document have been
duly authorized by all necessary corporate action on behalf of Purchaser.  This
Agreement has been, and each Purchaser Document will be at or prior to the
Closing, duly executed and delivered by Purchaser and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Purchaser Document when so executed and
delivered will constitute, the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms.
 
6.3              Conflicts; Consents of Third Parties.
 
(a)                None of the execution and delivery by Purchaser of this
Agreement and of the Purchaser Documents, the consummation of the transactions
contemplated hereby or thereby, or the compliance by Purchaser with any of the
provisions hereof or thereof will conflict with, or result in violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination or cancellation under any provision of (i) the
certificate of incorporation and by-laws of Purchaser; (ii) any Contract or
Permit to which Purchaser is a party or by which any of the properties or assets
of Purchaser are bound; (iii) any Order of any Governmental Body applicable to
Purchaser or by which any of the properties or assets of Purchaser are bound; or
(iv) any applicable Law.
 
(b)               No consent, waiver, approval, Order, Permit or authorization
of, or declaration or filing with, or notification to, any Person or
Governmental Body is required on the part of Purchaser in connection with the
execution and delivery of this Agreement or the Purchaser Documents or the
compliance by Purchaser with any of the provisions hereof or thereof, except for
such consents, waivers, approvals, Orders, Permits, authorizations,
declarations, filings or notifications that, if not obtained, made or given,
would not, individually or in the aggregate, have a material adverse effect on
the ability of Purchaser to consummate the transactions contemplated by this
Agreement.
 
    6.4               Litigation.  There are no Legal Proceedings pending or, to
the knowledge of Purchaser, threatened that are reasonably likely to prohibit or
restrain the ability of Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.
 
Article VII

COVENANTS
 
7.1              Access to Information.  Sellers shall afford to Purchaser and
its accountants, counsel and other representatives full access, during normal
business hours upon reasonable notice throughout the period prior to the
Closing, to its properties and facilities (including all real property and the
buildings, structures, fixtures, appurtenances and improvements erected,
attached or located thereon), books, financial information (including working
papers and data in the possession of Sellers or the Business’s independent
public accountants and internal reports), Contracts, commitments and records
and, during such period, shall furnish promptly such information concerning the
Business, properties and personnel of Sellers as Purchaser shall reasonably
request; provided, however, such investigation shall not unreasonably disrupt
the Business’s operations.  Prior to the Closing, Sellers shall generally keep
Purchaser informed as to all material matters involving the conduct and
operations of the Business.  Sellers shall authorize and direct the appropriate
directors, managers and employees of Sellers to discuss matters involving the
operations and business of the Business.  Notwithstanding the foregoing, Sellers
shall not be required to disclose any information if such disclosure would
contravene any applicable Law.
 
7.2              Conduct of the Business Pending the Closing.
 
(a)                Except as otherwise expressly provided by this Agreement or
with the prior written consent of Purchaser, between the date hereof and the
Closing, Sellers shall:
 
(i)                  conduct the Business only in the Ordinary Course of
Business;
 
(ii)                use their respective reasonable best efforts to (A) preserve
the present business operations, organization (including Employees) and goodwill
of the Business (including, without limitation, all Purchased Intellectual
Property) and (B) preserve the present relationships with Persons having
business dealings with the Business (including customers and suppliers);
 
(iii)               maintain (A) all of the assets and properties of, or used
by, Sellers in the Business in their current condition, ordinary wear and tear
excepted, and (B) insurance upon all of the assets and properties of the
Business in such amounts and of such kinds comparable to that in effect on the
date of this Agreement;
 
(iv)              (A) maintain the books, accounts and records of the Business
in the Ordinary Course of Business, (B) continue to collect accounts receivable
and pay accounts payable utilizing normal procedures and without discounting or
accelerating payment of such accounts, and (C) comply with all contractual and
other obligations of Sellers in respect of the conduct and operation of the
Business and the Purchased Assets; and
 
(v)              comply in all material respects with all applicable Laws.
 
(b)               Without limiting the generality of the foregoing, except as
otherwise expressly provided by this Agreement or with the prior written consent
of Purchaser, Sellers shall not:
 
(i)                  amend the certificate of incorporation or by-laws (as
applicable) of any Seller;
 
(ii)                take any action which would adversely affect the ability of
the parties to consummate the transactions contemplated by this Agreement;
 
(iii)               change or modify its credit, collection or payment policies,
procedures or practices, including acceleration of collections or receivables
(whether or not past due);
 
(iv)              terminate, amend, restate, supplement or waive any rights
under any Permit;
 
(v)                enter into any transaction or enter into, modify or renew any
Contract which by reason of its size or otherwise is not in the Ordinary Course
of Business or enter into any Contract, understanding or commitment that
restrains, restricts, limits or impedes the ability of the Business, or the
ability of Purchaser, to compete with or conduct any business or line of
business in any geographic area or solicit the employment of any persons;
 
(vi)              modify the terms of any Indebtedness or other Liability of the
Business;
 
(vii)             enter into or agree to enter into any merger or consolidation
with any other Person; or
 
(viii)           agree to do anything (A) prohibited by this Section 7.2, (B)
that would make any of the representations and warranties of Sellers in the last
sentence of Section 5.7 untrue or incorrect in any respect (or would be required
to be disclosed in respect of such representations and warranties on Schedule
5.7) or would make any of the other representations and warranties of Sellers in
this Agreement or any of the Seller Documents untrue or incorrect in any
material respect or could result in any of the conditions to the Closing not
being satisfied or (C) that would be reasonably expected to have a Material
Adverse Effect.
 
7.3              Consents.  Each of the Sellers and the Owners shall use his,
her or its respective reasonable efforts to obtain at the earliest practicable
date all consents, waivers, approvals and notices are required to consummate, or
in connection with, the transactions contemplated by this Agreement, including
the consents, waivers, approvals and notices referred to in Section 5.3(b)
hereof.  All such consents, waivers, approvals and notices shall be in form and
substance satisfactory to Purchaser.
 
7.4              Further Assurances.  Each of Sellers, the Owners and Purchaser
shall use his, her or its (as the case may be) commercially reasonable efforts
to (i) take, or cause to be taken, all actions necessary or appropriate to
consummate the transactions contemplated by this Agreement and (ii) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement.
 
7.5              Exclusivity.  Each of the Owners and Sellers shall not,
and shall not permit any of their respective Affiliates, directors, officers,
Employees, representatives or agents of (collectively, the “Representatives”)
to, directly or indirectly, (i) discuss, encourage, negotiate, undertake,
initiate, authorize, recommend, propose or enter into, either as the proposed
surviving, merged, acquiring or acquired corporation, any transaction involving
a merger, consolidation, business combination, purchase or disposition of any
material amount of the Purchased Assets or any capital stock of any of the
Sellers other than the transactions contemplated by this Agreement (an
“Acquisition Transaction”), (ii) facilitate, encourage, solicit or initiate
discussions, negotiations or submissions of proposals or offers in respect of an
Acquisition Transaction, (iii) furnish or cause to be furnished, to any Person,
any information concerning the business, operations, properties or assets of any
of the Sellers in connection with an Acquisition Transaction, or (iv) otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any other Person to do or seek any of the foregoing. 
Each of the Sellers and Owners agrees not to release any third party from the
confidentiality and standstill provisions of any agreement to which he, she or
it (as the case may be) is a party or by which his, her or its (as the case may
be) assets and properties are bound.
 
7.6              Non-Competition; Non-Solicitation; Confidentiality.
 
(a)                For a period from the date hereof until the fifth (5th)
anniversary of the Closing Date, each of the Sellers and Owners shall not and
shall cause their respective Affiliates not to, directly or indirectly, own,
manage, operate, control, be employed by, engage in, or participate in the
ownership, management, operation, control or engagement of, any business,
whether in corporate, proprietorship or partnership form or otherwise, engaged
in the business of providing safety services and related products or the rental
of safety equipment to the oil and gas drilling industry within the States of
New Mexico, Colorado, Wyoming and/or Texas or in any business that otherwise
competes with the Business (a “Restricted Business”); provided, however, that
the restrictions contained in this Section 7.6(a) shall neither restrict the
acquisition by any of the Sellers or Owners, directly or indirectly, of less
than three percent (3%) of the outstanding capital stock of any publicly traded
company engaged in a Restricted Business nor restrict the Owners or any Employee
from working for, or in association with, Purchaser or any of its Affiliates. 
The parties hereto specifically acknowledge and agree that the remedy at law for
any breach of the foregoing will be inadequate and that Purchaser, in addition
to any other relief available to it, shall be entitled to temporary and
permanent injunctive relief without the necessity of proving actual damage or
posting any bond whatsoever.
 
(b)                For a period from the date hereof to the fifth (5th)
anniversary of the Closing Date, each of the Sellers and Owners shall not, and
shall cause their respective directors, officers, employees and Affiliates not
to:  (i) cause, solicit, induce or encourage any Employee or other employee of
the Business or Purchaser to leave such employment; or (ii) cause, induce or
encourage any material actual or prospective client, customer, supplier or
licensor of the Business (including any existing or former customer of any
Seller and any Person that becomes a client or customer of the Business after
the Closing) or any other Person who has a material business relationship with
the Business or the Purchaser, to terminate or modify any such actual or
prospective relationship.
 
(c)               From and after the date hereof, each of the Sellers and Owners
shall not, and shall cause their respective Affiliates and their respective
officers, directors and employees not to, directly or indirectly, disclose,
reveal, divulge or communicate to any Person other than authorized officers,
directors and employees of Purchaser or use or otherwise exploit for its own
benefit or for the benefit of anyone other than the Purchaser, any Confidential
Information (as defined below).  Each of the Sellers and Owners and their
respective officers, directors and Affiliates shall not have any obligation to
keep confidential any Confidential Information if and to the extent disclosure
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable Law, such Seller, Owner or officer,
director or Affiliate (as the case may be, whomever such disclosure obligation
is imposed upon) shall, to the extent reasonably possible, provide Purchaser
with prompt notice of such requirement prior to making any disclosure so that
Purchaser may seek an appropriate protective order.  For purposes of this
Section 7.6(c), “Confidential Information” means any information with respect to
the Business, including methods of operation, customers, customer lists,
products, prices, fees, costs, Technology, inventions, Trade Secrets, know-how,
Software, marketing methods, plans, personnel, suppliers, competitors, markets
or other specialized information or proprietary matters.  Confidential
Information does not include, and there shall be no obligation hereunder with
respect to, information that (i) is generally available to the public on the
date of this Agreement or (ii) becomes generally available to the public other
than as a result of a disclosure not otherwise permissible thereunder.
 
(d)                The covenants and undertakings contained in this Section 7.6
relate to matters which are of a special, unique and extraordinary character and
a violation of any of the terms of this Section 7.6 will cause irreparable
injury to the Business and Purchaser, the amount of which will be impossible to
estimate or determine and which cannot be adequately compensated.  Accordingly,
the remedy at law for any breach of this Section 7.6 will be inadequate. 
Therefore, Purchaser will be entitled to an injunction, restraining order or
other equitable relief from any court of competent jurisdiction in the event of
any breach of this Section 7.6 without the necessity of proving actual damages
or posting any bond whatsover.  The rights and remedies provided by this
Section 7.6 are cumulative and in addition to any other rights and remedies
which Purchaser may have hereunder or at law or in equity.  In the event that
Purchaser were to seek damages for any breach of this Section 7.6, the portion
of the Purchase Price which is allocated by the parties to the foregoing
covenant shall not be considered a measure or limit on such damages.
 
(e)                The parties hereto agree that, if any court of competent
jurisdiction in a final nonappealable judgment determines that a specified time
period, a specified geographical area, a specified business limitation or any
other relevant feature of this Section 7.6 is unreasonable, arbitrary or against
public policy, then a lesser time period, geographical area, business limitation
or other relevant feature which is determined by such court to be reasonable,
not arbitrary and not against public policy may be enforced against the
applicable party.
 
7.7              Preservation of Records.
 
(a)                Each of the Sellers, Owners and Purchaser agree to preserve
and keep the records held by it or their respective Affiliates relating to the
Business for a period of seven (7) years from the Closing Date and shall make
such records and personnel available to the other as may be reasonably required
by such party in connection with, among other things, any insurance claims by,
legal proceedings against or governmental investigations of any Seller, Owner or
Purchaser or any of their respective Affiliates or in order to enable a Seller,
Owner or Purchaser to comply with its respective obligations under this
Agreement and each other agreement, document or instrument contemplated hereby
or thereby; provided, however, that (i) any such access shall be had or done in
such a manner as to not unreasonably interfere with the normal conduct of the
Business or the business of the Purchaser and its Affiliates or the Sellers,
Owners and their respective Affiliates (as the case may be), (ii) neither
Purchaser nor any Seller or Owner shall be required to provide access to any
confidential record or records, the disclosure of which would violate any
governmental statute or regulation, and (iii) neither Purchaser nor any Seller
or Owner shall be required to provide access to any confidential record or
records, the disclosure of which would cause it or any of its respective
Affiliates to waive its attorney-client privilege or attorney work product
privilege; provided, further, that the restrictions set forth in (i)-(iii) above
shall not be used to limit access to records and documents related to the
obligation and rights under Sections 3.3 and 3.4 except to the extent that
appropriate confidentiality arrangements between the parties cannot be made
without waiving legal privileges.  In the event a Seller or Owner wishes to
destroy (or permit to be destroyed) such records after such seven-year period,
such Seller or Owner shall first give ninety (90) days prior written notice to
Purchaser and Purchaser shall have the right at its option and expense, upon
prior written notice given to such Seller or Owner party within that ninety-day
period, to take possession of the records within 180 days after the date of such
notice.
 
(b)               In addition (and not in limitation) to subsection (a) above,
each of the Sellers shall, if requested by Purchaser and at Purchaser’s expense,
reasonably cooperate and assist in preparing such financial statements of the
Business that Purchaser may reasonably require by furnishing the necessary
information to Purchaser’s financial officers and accountant in order to permit
Purchaser to prepare such financial statements in connection with the filing by
Purchaser of a Current Report on Form 8-K (if necessary) with the SEC in
accordance with the Exchange Act in connection with the transactions
contemplated hereby, and to comply with any other financial disclosure
requirements with respect to the Business applicable to Purchaser under the
Exchange Act and the Securities Act.
 
7.8              Publicity.  None of the Sellers, Owners or Purchaser shall
issue any press release or public announcement concerning this Agreement or the
transactions contemplated hereby without obtaining the prior written approval of
the other parties hereto, which approval will not be unreasonably withheld or
delayed, unless, in the sole judgment of Purchaser, Sellers or Owners, as
applicable, disclosure is otherwise required by applicable Law (including
securities Law) or by the applicable rules of any stock exchange on which
Purchaser, a Seller or a Owner lists securities, providedthat, to the extent
required by applicable Law, the party intending to make such release shall use
its commercially reasonable efforts consistent with such applicable Law to
consult with the other party with respect to the timing and content thereof. 
Each of the Sellers, Owners and Purchaser agrees that the terms of this
Agreement shall not be disclosed or otherwise made available to the public and
that copies of this Agreement shall not be publicly filed or otherwise made
available to the public, except where such disclosure, availability or filing is
required by applicable Law.
 
7.9          Use of Name.  The Sellers hereby agree that upon the Closing,
Purchaser shall have the sole right (as between Sellers and any and all of their
respective Affiliates (including, without limitation, the Owners), on the one
hand, and Purchaser, on the other hand) to the use of the names “Indian Fire &
Safety”, “Lone Wolf Rental” or similar names, and any service marks, trademarks,
trade names, d/b/a names, fictitious names, identifying symbols, logos, emblems
or signs containing or comprising the foregoing, or otherwise used in the
Business, including any name or mark confusingly similar thereto (collectively,
the “Seller Marks”) and Sellers shall not, and shall not permit any Affiliate
to, use such name or any variation or simulation thereof.  As soon as legally
practicable after, the Closing (but in any event within ten (10) days after the
Closing Date), Sellers shall, and shall cause their respective Affiliates to,
remove any Seller Mark from its legal name by appropriate legal proceedings in
the jurisdiction of its organization and in each jurisdiction where such entity
has registered to do business.
 
7.10          Notification of Certain Matters.  Each of the Sellers and the
Owners, on the one hand, shall give notice to Purchaser and Purchaser, on the
other hand, shall give notice to the Sellers and the Owners, as promptly as
reasonably practicable upon becoming aware of (a) any fact, change, condition,
circumstance, event, occurrence or non-occurrence that has caused or is
reasonably likely to cause any representation or warranty in this Agreement made
by it to be untrue or inaccurate in any respect at any time after the date
hereof and prior to the Closing, (b) any material failure on its part to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it hereunder or (c) the institution of or the threat of institution
of any Legal Proceeding against Purchaser or any of the Sellers or Owners
related to this Agreement or the transactions contemplated hereby; provided that
the delivery of any notice pursuant to this Section 7.10 shall not limit or
otherwise affect the remedies available hereunder to the party receiving such
notice, or the representations or warranties of, or the conditions to the
obligations of, the parties hereto.
 
ARTICLE VIII
 
EMPLOYEES AND EMPLOYEE BENEFITS
 
8.1          Employment.  Purchaser shall offer employment (on an “at will
basis”) to the Employees as of the Closing (such individuals who accept such
offer are referred to herein as “Transferred Employees”).  A list of the
Employees and their current hourly rates or salary is set forth on Schedule
8.1.  No later than three (3) Business Days prior to the Closing Date, Sellers
shall deliver an update to Schedule 8.1 setting forth a list of the Employees
and their current hourly rates or salary as of the Closing Date, and Purchaser
will be entitled to rely definitively on the information presented in such
update for purposes of fulfillment of its obligations hereunder.  Purchaser
shall not assume any Liabilities or obligations of the Sellers with respect to
the Employees.  Nothing contained in this Section 8.1 is intended to confer upon
any of the Employees any right to continued employment after evaluation by
Purchaser of its employment needs after the Closing Date and Purchaser shall
have the right (on and after the Closing Date) to dismiss any or all Transferred
Employees at any time, with or without cause, and to change the terms and
conditions of their employment (including compensation and employee benefits
provided to them).  Notwithstanding any other provision of this Agreement, the
parties hereto do not intend to create any third-party beneficiary rights
respecting any of the Employees or Former Employees as a result of the
provisions herein and specifically hereby negate any such intention.
 
8.2          Employee Benefits. 
 
(a)                Purchaser shall not be liable or obligated under any Employee
Benefit Plan or for any other employee benefits that may have been established
by the Sellers for the Employees prior to the Closing, and Sellers expressly
acknowledge that they have sole liability for all employee benefit costs accrued
as of the Closing whether or not any or all of such employees become Transferred
Employees.  Without limiting the generality of the foregoing, Sellers
acknowledge and agree that Purchaser does not assume the sponsorship of, the
responsibility of contributions to, or any liabilities in connection with any
Employee Benefit Plan maintained by Sellers for active employees, retirees,
former employees, their beneficiaries or any other Person and any personnel
policy, stock option plan, bonus plan or arrangement, incentive award plan or
arrangement, vacation policy, severance pay plan, policy or agreement, deferred
compensation agreement arrangement, executive compensation or supplemental
income arrangement, consulting agreement, employment agreement and each other
employee benefit plan, agreement, arrangement, program, practice or
understanding.
 
(b)               With respect to Transferred Employees, Sellers will remain
responsible for medical expenses covered under the Employee Benefit Plans (i)
actually incurred prior to the Closing Date or (ii) actually incurred with
respect to any hospitalization that began prior to the Closing Date until such
hospitalization ends, and Purchaser will be responsible for all other medical
expenses incurred on or after the Closing Date to the extent covered under its
plans without the application of any waiting period for coverage generally
applicable to newly hired employees.  Sellers shall provide medical coverage to
the Transferred Employees with respect to any pre-existing medical conditions to
the extent required by applicable Law.  To the fullest extent permitted under
their applicable policies of insurance, Sellers shall maintain health,
hospitalization, life, travel and accident insurance coverage for the
Transferred Employees in effect for so long as Purchaser shall request, provided
that the cost of such insurance coverage from and after the Closing Date shall
be borne by Purchaser.  Sellers shall cooperate with Purchaser to provide
continuity of such insurance coverage to such Transferred Employees.
 
(c)               Sellers shall be exclusively responsible for complying with
COBRA with respect to the Employees (including the Transferred Employees) and
their qualified beneficiaries by reason of any such employees’ termination of
employment with the Sellers, and Purchaser shall not have any obligation or
liability to provide rights under COBRA on account of any such termination of
employment.
 
(d)                Sellers shall pay Transferred Employees their accrued and
unused vacation, for all accrued and unused vacation through the Closing Date. 
Effective as of the Closing Date, Sellers shall cause the tax‑qualified 401(k)
plans in which Transferred Employees were eligible to participate immediately
prior to the Closing Date to fully vest such employees’ accrued benefit through
the Closing Date thereunder.
 
(e)                 Purchaser will give credit for the Transferred Employee’s
length of service with the Sellers in determining such employees’ paid time off
(including vacation) under Purchaser’s plans and policies for such paid time
off.  Purchaser will, in accordance with and subject to applicable Laws, permit
Transferred Employees to participate under Purchaser’s Section 401(k) plan as
soon as practicable after the Closing Date (and in any event within ninety (90)
days of service with Purchaser.
 
8.3          Reporting of Data.  Each of Purchaser, Sellers and Owners (as the
case may be) shall complete and furnish to each other such other employee data
as shall be reasonably required from time to time for each party to perform and
fulfill its obligations under this Article VIII.  In addition to, and not in
limitation of, the obligations under the immediately preceding sentence,
pursuant to the “Standard Procedure” provided in section 4 of Revenue Procedure
2004-53, 2004-34 IRB 320, (i) Purchaser, Sellers and Owners (as the case may be)
shall report on a predecessor/successor basis as set forth therein, (ii) Sellers
will not be relieved from filing a Form W‑2 with respect to any Transferred
Employees, and (iii) Purchaser will undertake to file (or cause to be filed) a
Form W‑2 for each such Transferred Employee only with respect to the portion of
the year during which such Employees are employed by the Purchaser that includes
the Closing Date, excluding the portion of such year that such Employee was
employed by Sellers.
 
Article IX

CONDITIONS TO CLOSING
 
9.1              Conditions Precedent to Obligations of Purchaser.  The
obligation of Purchaser to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions (any or all of which may be waived by Purchaser
in whole or in part to the extent permitted by applicable Law):
 
(a)                the representations and warranties of the Sellers and the
Owners set forth in this Agreement qualified as to materiality (including as to
any Material Adverse Effect) shall be true and correct, and those not so
qualified shall be true and correct in all material respects, as of the date of
this Agreement and as of the Closing as though made at and as of the Closing,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties qualified as to
materiality (including as to any Material Adverse Effect) shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date);
 
(b)               the Sellers and the Owners shall have performed and complied
in all respects with all obligations and agreements required in this Agreement
to be performed or complied with by them on or prior to the Closing Date, and
Purchaser shall have received copies of such documents evidencing the
performance thereof as Purchaser may reasonably request;
 
(c)                Purchaser shall have received a certificate signed by each
Seller and Owner or, as applicable, an authorized officer thereof, each in form
and substance reasonably satisfactory to Purchaser, dated the Closing Date, to
the effect that each of the conditions specified above in Sections 9.1(a) and
(b) have been satisfied in all respects;
 
(d)               no Legal Proceedings shall have been instituted or threatened
or claim or demand made against any of the Sellers, Owners or Purchaser seeking
to restrain or prohibit, or to obtain substantial damages with respect to, the
consummation of the transactions contemplated hereby, and there shall not be in
effect any Order by a Governmental Body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby;
 
(e)                Sellers and Owners (as the case may be) shall have obtained
all consents, approvals, waivers, orders or authorizations of, or registrations,
declarations, notifications or filings with, any Person or Governmental Body
required (including those referred to in Section 5.3(b)) to be obtained or made
in connection with the execution and delivery of this Agreement or the
performance of the transactions contemplated herein, in a form satisfactory to
Purchaser and shall have delivered a copy thereof to Purchaser;
 
(f)                 Purchaser shall have obtained the issuance, reissuance or
transfer of all Permits (including Environmental Permits) required for Purchaser
to conduct the operations of Business on and immediately following the Closing
Date;
 
(g)                Sellers shall have delivered, or caused to be delivered, to
Purchaser a duly executed bill of sale in the form of Exhibit B hereto;
 
(h)                Sellers shall have delivered, or caused to be delivered, to
Purchaser a duly executed assignment and assumption agreement in the form of
Exhibit C hereto and duly executed assignments of the registrations and
applications included in the Purchased Intellectual Property, in a form
reasonably acceptable to Purchaser and suitable for recording in the U.S. Patent
and Trademark Office, U.S. Copyright Office or equivalent agency, as applicable,
and general assignments of all other Purchased Intellectual Property;
 
(i)                 Sellers shall have delivered, or caused to be delivered, to
Purchaser, a duly executed power of attorney in the form of Exhibit D hereto;
 
(j)               Each of the respective lessors under the Closing Real Property
Leases shall have delivered, or caused to be delivered, to Purchaser respective
duly executed leases in the respective forms of Exhibits E-1 and ­E-2 hereto;
 
(k)                  Sellers shall have delivered, or caused to be delivered, to
Purchaser each of (i) certified copies, as applicable, of (A) the resolutions
duly adopted by each Sellers’s (as applicable) board of directors (or
commensurate governing body) authorizing the execution, delivery and performance
of this Agreement and each of the other Seller Documents contemplated hereby and
the consummation of the transactions contemplated hereby and thereby, and (B)
the certificate of incorporation and the by-laws of IFS and comparable
organizational documents of LWR as in effect as of Closing, and (ii) good
standing certificates of each of IFS and LWR from their respective jurisdictions
of organization and each jurisdiction in which they are qualified to do
business, in each case dated no more than ten (10) Business Days prior to the
Closing Date;
 
(l)              each of the employment agreements of James Spurgeon, Carolyn
Taylor, Chris Spurgeon and Scott Dudenhoeffer with Purchaser, dated as of the
date hereof to be effective upon the Closing Date, shall be in full force and
effect and all of such persons shall be willing and able to perform in
accordance with such employment agreements; and
 
(m)                Sellers shall have delivered all instruments and documents
necessary to release any and all Liens on the Purchased Assets, including
appropriate UCC financing statement amendments (termination statements).
 
9.2              Conditions Precedent to Obligations of Sellers.  The
obligations of Sellers and Owners to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions (any or all of which may be waived by
Sellers and Owners in whole or in part to the extent permitted by applicable
Law):
 
(a)                the representations and warranties of Purchaser set forth in
this Agreement qualified as to materiality shall be true and correct, and those
not so qualified shall be true and correct in all material respects, as of the
date of this Agreement and as of the Closing as though made at and as of the
Closing, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, on and as of such
earlier date);
 
(b)               Purchaser shall have performed and complied in all material
respects with all obligations and agreements required by this Agreement to be
performed or complied with by Purchaser on or prior to the Closing Date;
 
(c)                Sellers shall have received a certificate signed by an
authorized officer of Purchaser, in form and substance reasonably satisfactory
to Sellers, dated the Closing Date, to the effect that each of the conditions
specified above in Sections 9.2(a) and (b) have been satisfied in all respects;
 
(d)               there shall not be in effect any Order by a Governmental Body
of competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;
 
(e)                Purchaser shall have obtained or, as applicable, made any
consent, approval, order or authorization of, or registration, declaration,
notification or filing with, any Person or Governmental Body required (including
those referred to in Section 6.3(b)) to be obtained or made by it in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby;
 
(f)                 Purchasers shall have delivered, or caused to be delivered,
to Executive (i) evidence of the wire transfer referred to in Section 3.2 hereof
and (ii) the duly executed Purchase Note;
 
(g)                Purchaser shall have delivered, or caused to be delivered, to
Sellers a duly executed assignment and assumption agreement in the form attached
hereto as Exhibit C hereto;
 
(h)                Purchaser shall have delivered, or caused to be delivered, to
the respective lessors under the Closing Real Property Leases duly executed
leases in the respective forms of Exhibits E-1 and ­E-2 hereto; and
 
(i)                  Purchaser shall have delivered, or caused to be delivered,
to Sellers each of (i) a certification of a duly authorized officer of Purchaser
concerning the Purchaser’s board of directors adoption and authorization of the
execution, delivery and performance of this Agreement and each of the other
Purchaser Documents contemplated hereby and the consummation of the transactions
contemplated hereby and thereby, (ii) a certified copy of the articles of
incorporation and the by-laws of Purchaser, and (iii) a good standing
certificate for Purchaser from its jurisdiction of organization dated no more
than ten (10) Business Days prior to the Closing Date.
 
Article X

INDEMNIFICATION
 
10.1              Survival of Representations and Warranties.  The
representations and warranties of the parties contained in this Agreement, any
certificate delivered pursuant hereto or any Seller Document or Purchaser
Document shall survive the Closing through and including the first
(1st) anniversary of the Closing Date; provided, however, that the
representations and warranties (a) of the Sellers and Owners (as the case may
be) set forth in Sections 5.1 (organization and good standing), 5.2
(authorization of agreement), and 5.6 (title to purchased assets; sufficiency)
shall survive the Closing indefinitely, (b) of the Sellers set forth in Sections
5.8 (taxes), and 5.17 (environmental matters) shall survive the Closing until
the expiration of the applicable statute of limitations, and (c) of Purchaser
set forth in Sections 6.1 (organization and good standing) and 6.2
(authorization of agreement) shall survive the Closing indefinitely (in each
case, the “Survival Period”); provided, however, that any obligations under
Sections 10.2(a)(i) and 10.2(b)(i) shall not terminate with respect to any
Losses as to which the Person to be indemnified shall have given notice to the
indemnifying party in accordance with Section 10.3(a) before the termination of
the applicable Survival Period.
 
10.2              Indemnification.
 
(a)                Subject to Sections 10.1 and 10.4 hereof, the Sellers and
Owners hereby agree, jointly and severally, to indemnify and hold Purchaser and
its Affiliates and their respective directors, officers, employees,
shareholders, members, partners, agents, attorneys, representatives, successors
and assigns (collectively, the “Purchaser Indemnified Parties”) harmless from
and against, and pay to the applicable Purchaser Indemnified Parties the amount
of, any and all losses, liabilities, claims, obligations, deficiencies, demands,
judgments, damages (including incidental and consequential damages), interest,
fines, penalties, claims, suits, actions, causes of action, assessments, awards,
costs and expenses (including costs of investigation and defense and attorneys’
and other professionals’ fees), or any diminution in value, whether or not
involving a third party claim (individually, a “Loss” and, collectively,
“Losses”):
 
(i)                  based upon, attributable to or resulting from the failure
of any of the representations or warranties made by Sellers or Owners in this
Agreement or in any Seller Document to be true and correct in all respects at
and as of the date hereof and at and as of the Closing Date;
 
(ii)                based upon, attributable to or resulting from the breach of
any covenant or other agreement on the part of Sellers or Owners under this
Agreement or in any Seller Document;
 
(iii)               attributable to any Transferred Employee resulting from or
based upon (A) any employment-related liability (statutory or otherwise) with
respect to employment or termination of employment on or prior to the Closing
Date, (B) any liability relating to, arising under or in connection with any
Employee Benefit Plan, including any liability under COBRA, whether arising
prior to, on or after the Closing Date and (C) any liability under WARN;
 
(iv)              arising out of, based upon or relating to any Excluded Asset
or any Excluded Liability; and
 
(v)                arising from or related to any fees, commissions or like
payments by any Person having acted or claiming to have acted, directly or
indirectly, as a broker, finder or financial advisor for Seller in connection
with the transactions contemplated by this Agreement.
 
(b)               Subject to Section 10.1 and 10.4, Purchaser hereby agrees to
indemnify and hold Sellers and their respective Affiliates (including, without
limitation, the Owners) and their respective shareholders, directors, officers,
employees, members, partners, agents, attorneys, representatives, successors and
permitted assigns (collectively, the “Seller Indemnified Parties”) harmless from
and against, and pay to the applicable Seller Indemnified Parties the amount of,
any and all Losses:
 
(i)                  based upon, attributable to or resulting from the failure
of any of the representations or warranties made by Purchaser in this Agreement
or in any Purchaser Document to be true and correct in all respects at the date
hereof and as of the Closing Date;
 
(ii)                based upon, attributable to or resulting from the breach of
any covenant or other agreement on the part of Purchaser under this Agreement or
any Purchaser Document;
 
(iii)               arising out of, based upon or relating to any Assumed
Liability;
 
(iv)              arising from or related to any fees, commissions or like
payments by any Person having acted or claiming to have acted, directly or
indirectly, as a broker, finder or financial advisor for Purchaser in connection
with the transactions contemplated by this Agreement; and
 
(v)                arising out of, based upon or relating to the operation of
the Business and the Purchased Assets from and after the Closing Date.
 
(c)                For purposes of calculating Losses hereunder, any materiality
or Material Adverse Effect qualifications in the representations, warranties,
covenants and agreements shall be disregarded.
 
10.3              Indemnification Procedures.
 
(a)                A claim for indemnification for any matter not involving a
Third Party Claim may be asserted by notice to the party from whom
indemnification is sought; provided, however, that failure to so notify the
indemnifying party shall not preclude the indemnified party from any
indemnification which it may claim in accordance with this Article X.  For so
long as any principal, interest or other amount remains payable and outstanding
from Purchaser to Executive under the Purchase Note, Purchaser may, upon the
occurrence of an indemnification obligation owing to Purchaser by any of the
Sellers or Owners under this Section 10.3(a), have the right to set-off and
apply any payment that otherwise would be in respect of such principal, interest
or other amount to the payment of such indemnification obligation (and any such
set-off or applied amount shall be deemed to have been paid under the Purchase
Note and no longer payable thereunder)
 
(b)               In the event that any Legal Proceedings shall be instituted or
that any claim or demand shall be asserted by any third Person in respect of
which indemnification may be sought under Section 10.2 hereof (regardless of the
limitations set forth in Section 10.4) (“Third Party Claim”), the indemnified
party shall promptly cause written notice of the assertion of any Third Party
Claim of which it has knowledge which is covered by this indemnity to be
forwarded to the indemnifying party.  The failure of the indemnified party to
give reasonably prompt notice of any Third Party Claim shall not release, waive
or otherwise affect the indemnifying party’s obligations with respect thereto
except to the extent that the indemnifying party can demonstrate actual loss and
prejudice as a result of such failure. Subject to the provisions of this Section
10.3, the indemnifying party shall have the right, at its sole expense, to be
represented by counsel of its choice, which must be reasonably satisfactory to
the indemnified party, and to defend against, negotiate, settle or otherwise
deal with any Third Party Claim which relates to any Losses indemnified against
by it hereunder; provided that the indemnifying party shall have acknowledged in
writing to the indemnified party its unqualified obligation to indemnify the
indemnified party as provided hereunder.  If the indemnifying party elects to
defend against, negotiate, settle or otherwise deal with any Third Party Claim
which relates to any Losses indemnified against by it hereunder, it shall within
five (5) days of the indemnified party’s written notice of the assertion of such
Third Party Claim (or sooner, if the nature of the Third Party Claim so
requires) notify the indemnified party of its intent to do so; provided that the
indemnifying party must conduct its defense of the Third Party Claim actively
and diligently thereafter in order to preserve its rights in this regard.  If
the indemnifying party elects not to defend against, negotiate, settle or
otherwise deal with any Third Party Claim which relates to any Losses
indemnified against by it hereunder, fails to notify the indemnified party of
its election as herein provided or contests its obligation to indemnify the
indemnified party for such Losses under this Agreement, the indemnified party
may defend against, negotiate, settle or otherwise deal with such Third Party
Claim.  If the indemnified party defends any Third Party Claim, then the
indemnifying party shall reimburse the indemnified party for the expenses of
defending such Third Party Claim upon submission of periodic bills.  If the
indemnifying party shall assume the defense of any Third Party Claim, the
indemnified party may participate, at his or its own expense, in the defense of
such Third Party Claim; provided, however, that such indemnified party shall be
entitled to participate in any such defense with separate counsel at the expense
of the indemnifying party if (i) so requested by the indemnifying party to
participate or (ii) in the reasonable opinion of counsel to the indemnified
party a conflict or potential conflict exists between the indemnified party and
the indemnifying party that would make such separate representation advisable;
and provided, further, that the indemnifying party shall not be required to pay
for more than one such counsel (plus any appropriate local counsel) for all
indemnified parties in connection with any Third Party Claim.  Each party hereto
agrees to provide reasonable access to each other party to such documents and
information as may reasonably be requested in connection with the defense,
negotiation or settlement of any such Third Party Claim.  Notwithstanding
anything in this Section 10.3 to the contrary, neither the indemnifying party
nor the indemnified party shall, without the written consent of the other party,
settle or compromise any Third Party Claim or permit a default or consent to
entry of any judgment unless the claimant (or claimants) and such party provide
to such other party an unqualified release from all liability in respect of the
Third Party Claim.  If the indemnifying party makes any payment on any Third
Party Claim, the indemnifying party shall be subrogated, to the extent of such
payment, to all rights and remedies of the indemnified party to any insurance
benefits or other claims of the indemnified party with respect to such Third
Party Claim.
 
(c)               After any final decision, judgment or award shall have been
rendered by a Governmental Body of competent jurisdiction and the expiration of
the time in which to appeal therefrom, or a settlement shall have been
consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement, in each case with respect to an Third
Party Claim hereunder, the indemnified party shall forward to the indemnifying
party notice of any sums due and owing by the indemnifying party pursuant to
this Agreement with respect to such matter and the indemnifying party shall pay
all of such remaining sums so due and owing to the indemnified party by wire
transfer of immediately available funds within five (5) Business Days after the
date of such notice; provided, however, that for so long as any principal,
interest or other amount remains payable and outstanding from Purchaser to
Executive under the Purchase Note, Purchaser may, upon the occurrence of an
indemnification obligation owing to Purchaser by Sellers or Owners under this
Agreement, have the right to set-off and apply any payment that otherwise would
be in respect of such principal, interest or other amount to the payment of such
indemnification obligation (and any such set-off or applied amount shall be
deemed to have been paid under the Purchase Note and no longer payable
thereunder).
 
10.4              Limitations on Indemnification for Breaches of Representations
and Warranties.
 
(a)                An indemnifying party shall not have any liability under
Section 10.2(a) or 10.2(b) hereof unless the aggregate amount of Losses incurred
by the indemnified parties and indemnifiable thereunder exceeds $200,000 (the
“Basket”) and, in such event, the indemnifying party shall be required to pay
only the amount of all such Losses in excess of the Basket amount; providedthat
the Basket limitation shall not apply to Losses related to the failure to be
true and correct of any of the representations and warranties set forth in
Sections 5.1 (organization and good standing), 5.2 (authorization of agreement),
5.6 (title to purchased assets; sufficiency), 5.8 (taxes), 6.1 (organization and
good standing) and 6.2 (authorization of agreement) of this Agreement.
 
(b)               Sellers and Owners shall not be required to indemnify any
Person under subsections (i), (ii) and (v) of Section 10.2(a) for an aggregate
amount of Losses exceeding an amount equal to one-half (1/2) of the Purchase
Price (the “Cap”); provided, that (i) there shall be no Cap with respect to
Losses for which indemnification is provided under Section 10.2(a)(i) relating
to the failure to be true and correct of any of the representations or
warranties contained in Sections 5.1 (organization and good standing), 5.2
(authorization of agreement), 5.6 (title to purchased assets; sufficiency) and
5.8 (taxes) of this Agreement and (ii) the limitation on indemnification
provided by the Cap shall not apply in respect of subsection (ii) of Section
10.2(a) for any breach(es) described thereunder that arise or occur after the
Closing.
 
10.5              Tax Treatment of Indemnity Payments.  The Sellers, Owners and
Purchaser agree to treat any indemnity payment made pursuant to this Article X
as an adjustment to the Purchase Price for all income tax purposes.  If,
notwithstanding the treatment required by the preceding sentence, any
indemnification payment under Article X (including this Section 10.5) is
determined to be taxable to the party receiving such payment by any Taxing
Authority, the paying party shall also indemnify the party receiving such
payment for any Taxes incurred by reason of the receipt of such payment and any
Losses incurred by the party receiving such payment in connection with such
Taxes (or any asserted deficiency, claim, demand, action, suit, proceeding,
judgment or assessment, including the defense or settlement thereof, relating to
such Taxes).
 
Article XI

TAXES
 
11.1          Transfer Taxes.  Purchaser shall (i) be responsible for any and
all sales, use, stamp, documentary, filing, recording, transfer, gross receipts,
registration, duty or similar fees or taxes or governmental charges as levied by
any Taxing Authority in connection with the transactions contemplated by this
Agreement (collectively, “Transfer Taxes”) and (ii) timely file or cause to be
filed all necessary documents (including all Tax Returns) with respect to
Transfer Taxes.
 
11.2          Prorations.  Sellers shall bear all ad valorem Tax liability with
respect to the Purchased Assets if the Lien or assessment date arises prior to
the Closing Date irrespective of the reporting and payment dates of such Taxes. 
All other property Taxes or ad valorem obligations and similar recurring Taxes
and fees on the Purchased Assets for taxable periods beginning before, and
ending after, the Closing Date, shall be prorated between Purchaser, on the one
hand, and Sellers, on the other hand, as of the Closing Date.  Sellers shall be
responsible for all such Taxes and fees on the Purchased Assets accruing during
any period up to and including the Closing Date.  Purchaser shall be responsible
for all such Taxes and fees on the Purchased Assets accruing during any period
after the Closing Date.  With respect to Taxes described in this Section 11.2,
Sellers shall timely file all Tax Returns due before the Closing Date with
respect to such Taxes and Purchaser shall prepare and timely file all Tax
Returns due after the Closing Date with respect to such Taxes.  If one party
remits to the appropriate Taxing Authority payment for Taxes, which are subject
to proration under this Section 11.2 and such payment includes the other
Person’s share of such Taxes, such other Person shall promptly reimburse the
remitting Person for its share of such Taxes.
 
11.3          Cooperation on Tax Matters.  Purchaser, the Owners and Sellers
shall furnish or cause to be furnished to each other, as promptly as
practicable, such information and assistance relating to the Purchased Assets
and the Assumed Liabilities as is reasonably necessary for the preparation and
filing of any Tax Return, claim for refund or other filings relating to Tax
matters, for the preparation for any Tax audit, for the preparation for any Tax
protest, for the prosecution or defense of any suit or other proceeding relating
to Tax matters.
 
11.4          Tax Clearance Certificates.  At Purchaser’s request, Sellers shall
notify all of the Taxing Authorities for the jurisdictions set forth on Schedule
5.8(c) of the transactions contemplated by this Agreement in the form and manner
required by such Taxing Authorities, if the failure to make such notifications
or receive any available tax clearance certificate (“Tax Clearance Certificate”)
could subject Purchaser to any Taxes of Sellers.  If, in respect to any
application for Tax Clearance Certificates made pursuant to this Section 11.4,
any Governmental Body asserts that Sellers are liable for any Tax, Sellers shall
promptly pay and all such amounts and shall provide evidence to Purchaser that
such Liabilities have been paid in full or otherwise satisfied.
 
Article XII

MISCELLANEOUS
 
12.1          Expenses.  Except as otherwise provided in this Agreement, each of
the Sellers, Owners and Purchaser shall bear his, her or its (as the case may
be) own expenses incurred in connection with the negotiation and execution of
this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated hereby and
thereby.
 
12.2          Specific Performance.  The Sellers and Owners acknowledge and
agree that the breach of this Agreement would cause irreparable damage to
Purchaser and that Purchaser will not have an adequate remedy at law. 
Therefore, the obligations of the Sellers and Owners under this Agreement,
including Sellers’ obligations to sell the Purchased Assets to Purchaser, shall
be enforceable by a decree of specific performance issued by any court of
competent jurisdiction, and appropriate injunctive relief may be applied for and
granted in connection therewith.  Such remedies shall, however, be cumulative
and not exclusive and shall be in addition to any other remedies which any party
may have under this Agreement or otherwise.
 
12.3          Entire Agreement; Amendments and Waivers.  This Agreement
(including the schedules and exhibits hereto) represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof.  This Agreement can be amended, supplemented or changed,
and any provision hereof can be waived, only by written instrument making
specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is
sought.  No action taken pursuant to this Agreement, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein.  The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.  No failure on the part of any party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
 
12.4          Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas without giving
effect to choice of law principles.  The parties hereto hereby irrevocably
submit to the non-exclusive jurisdiction of any federal or state court located
within the State of Texas over any dispute arising out of or relating to this
Agreement or any of the transactions contemplated hereby and each party hereby
irrevocably agrees that all claims in respect of such dispute or any suit,
action or proceeding related thereto may be heard and determined in such
courts.  The parties hereby irrevocably waive, to the fullest extent permitted
by applicable Law, any objection which they may now or hereafter have to the
laying of venue of any such dispute, suit, action or proceeding brought in such
court or any defense of inconvenient forum for the maintenance of such dispute,
suit, action or proceeding.  Each of the parties hereto agrees that a judgment
in any such dispute, suit, action or proceeding may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any dispute, suit, action or proceeding by the delivery of
a copy thereof in accordance with the provisions of Section 12.5.
 
12.5          Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally by hand (with written confirmation of receipt), (ii) when sent by
facsimile (with written confirmation of transmission) or (iii) one (1) Business
Day following the day sent by overnight courier (with written confirmation of
receipt), in each case directed to the applicable party at the following
respective addresses and facsimile numbers (or to such other address or
facsimile number as a party may have specified by notice given to the other
party pursuant to this provision):
 
If to any Seller or Owner, to:     P.O. Box 1670
(or 192 FM 2828, for overnight courier delivery)
Medina, TX78055
Attn:  Mr. James Spurgeon
 
With a copy to:                         Maddox, Holloman & Kirksey, P.C.
P.O. Box 2508
Hobbs, NM88241-2508
Attn:  Scotty Holloman
Facsimile:  (505) 397-2646
 
If to Purchaser, to:                    7272 Pinemont
Houston, TX77040
Attn:  David R. Little, CEO
Facsimile:  (713) 996-6570
 
With a copy to:                         Looper, Reed & McGraw, P.C.
1300 Post Oak Blvd., Suite 2000
Houston,TX77056
 
Attn:  Jeffrey D. Hopkins
Facsimile:  (713) 986-7100
 
12.6          Severability.  If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
 
12.7          Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  No assignment of this Agreement or of any rights or
obligations hereunder may be made by any of the Sellers, Owners or Purchaser (by
operation of law or otherwise) without the prior written consent of the other
parties hereto and any attempted assignment without the required consents shall
be void; provided, however, that Purchaser may assign this Agreement and any or
all rights or obligations hereunder (including, without limitation, Purchaser’s
rights to purchase the Purchased Assets and assume the Assumed Liabilities and
Purchaser’s rights to seek indemnification hereunder) to any Affiliate of
Purchaser, any Person from which it has borrowed money or any Person to which
Purchaser or any of its Affiliates proposes to merge or consolidate or sell all
or substantially all of the assets relating to the Business; providedfurther
that no such assignment shall relieve Purchaser of its obligations under this
Agreement.  Upon any such permitted assignment, the references in this Agreement
to Purchaser shall also apply to any such assignee unless the context otherwise
requires.
 
12.8      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
 
 
 
[Remainder of Page Intentionally Left Blank]
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
PURCHASER:                                                 DXP ENTERPRISES, INC.
 
By:                                                                  
 
Name:  Mac McConnell
 
Title:    Chief Financial Officer and Secretary
 
SELLERS AND OWNERS:                            INDIAN FIRE AND SAFETY, INC.
 
By:                                                                  
 
Name:  James Spurgeon
 
Title:    President
 
                                                                        LONE
WOLF RENTAL, LLC
 
By:                                                                  
 
Name:  Danae Spurgeon
 
Title:   Manager
 
 
 
                                                                        JAMES
SPURGEON
 
                                                                       
 
                                                                        DANAE
SPURGEON
 
                                                                       
 
                                                                        CHRIS
SPURGEON
 
                                                                       
 
THE BONNIE LEE SPURGEON IRREVOCABLE TRUST
 
By:                                                                  
 
Name:  Danae Spurgeon
 
Title:    Trustee
 

 
 